Execution Version

 

Published CUSIP Number: 65584GAG6

Revolving Credit CUSIP Number: 65584GAH4



 

 

$800,000,000

 

CREDIT AGREEMENT

dated as of

March 27, 2020

among

Norfolk Southern Corporation,

The Lenders From Time to Time Parties Hereto,

Wells Fargo Bank, N.A.,

as Administrative Agent and
Swingline Lender

and

Citibank, N.A.

and

Bank of America, N.A.,

as Syndication Agents

and

Goldman Sachs Bank USA,

Morgan Stanley Senior Funding, Inc.,

and

U.S. Bank National Association,

as Documentation Agents

__________________________

Wells Fargo Securities, LLC,

Citigroup Global Markets Inc.,

and

BofA Securities, Inc.,
as Joint Lead Arrangers and Joint Bookrunners

 





 

 

TABLE OF CONTENTS

 

Page





Article 1  DEFINITIONS 1   Section 1.1 Definitions 1   Section 1.2 Accounting
Terms and Determinations 17   Section 1.3 Types of Loans and Borrowings 18  
Section 1.4 Times of Day 18   Section 1.5 Terms Generally 18   Section 1.6 Rates
18 Article 2  THE CREDIT 19   Section 2.1 Commitments to Lend 19   Section 2.2
Notice of Borrowings 19   Section 2.3 [Reserved] 19   Section 2.4 Notice to
Lenders; Funding of Loans 19   Section 2.5 Maturity of Loans 20   Section 2.6
Interest Rates 20   Section 2.7 Regulation D Compensation 21   Section 2.8
Facility Fees 22   Section 2.9 Optional Termination, Reduction or Extension of
Commitments 22   Section 2.10 Method of Electing Interest Rates 23   Section
2.11 Optional Prepayments 25   Section 2.12 Scheduled Termination of Commitments
25   Section 2.13 General Provisions as to Payments 25   Section 2.14 Funding
Losses 26   Section 2.15 Computation of Interest and Fees 26   Section 2.16
Registry 26   Section 2.17 Increase in Loans 27   Section 2.18 Swingline Loans
28 Article 3  CONDITIONS 30   Section 3.1 Closing Date 30   Section 3.2
Borrowings 31   Section 3.3 Waiver by Lenders 32 Article 4  REPRESENTATIONS AND
WARRANTIES 32   Section 4.1 Corporate Existence and Power 32   Section 4.2
Corporate and Governmental Authorization; No Contravention 33   Section 4.3
Binding Effect 33   Section 4.4 Financial Information 33   Section 4.5
Litigation 34   Section 4.6 Compliance with Laws 34   Section 4.7 Environmental
Matters 34

 



 

ii

 

  Section 4.8 Taxes 34   Section 4.9 Significant Subsidiaries 35   Section 4.10
Not an Investment Company 35   Section 4.11 Full Disclosure 35   Section 4.12 No
Default 35   Section 4.13 Anti-Corruption Laws and Sanctions 35   Section 4.14
Not an Affected Financial Institution 35 Article 5  COVENANTS 36   Section 5.1
Information 36   Section 5.2 Maintenance of Property; Insurance 38   Section 5.3
Conduct of Business and Maintenance of Existence 38   Section 5.4 Compliance
with Laws 39   Section 5.5 Payment of Obligations 39   Section 5.6 Inspection of
Property, Books and Records 39   Section 5.7 Leverage Ratio 39   Section 5.8
Negative Pledge 39   Section 5.9 Consolidations, Mergers and Sales of Assets 41
  Section 5.10 Use of Proceeds 42   Section 5.11 Limitation on Subsidiary Debt
43   Section 5.12 Transactions with Affiliates 44 Article 6  DEFAULT 44  
Section 6.1 Events of Default 44   Section 6.2 Notice of Default 46 Article
7  ADMINISTRATIVE AGENT 46   Section 7.1 Appointment and Authorization 46  
Section 7.2 Agents and Affiliates 46   Section 7.3 Exculpatory Provisions 47  
Section 7.4 Reliance by Administrative Agent 48   Section 7.5 Delegation of
Duties 48   Section 7.6 Indemnification 48   Section 7.7 Credit Decision 49  
Section 7.8 Successor Administrative Agent 49   Section 7.9 Administrative
Agent’s Fees 49   Section 7.10 Syndication Agents, Arrangers and Documentation
Agents 49   Section 7.11 Certain ERISA Matters 49 Article 8  CHANGE IN
CIRCUMSTANCE 50   Section 8.1 Changed Circumstances 50   Section 8.2 Illegality
52   Section 8.3 Increased Cost and Reduced Return 53   Section 8.4 Taxes 54

 



 

iii

 

  Section 8.5 Base Rate Loans Substituted for Affected Euro-Dollar 58   Section
8.6 Substitution of Lenders 58   Section 8.7 Defaulting Lenders 59 Article
9  MISCELLANEOUS 61   Section 9.1 Notices 61   Section 9.2 No Waivers 62  
Section 9.3 Expenses; Indemnification 62   Section 9.4 Sharing of Payments by
Lenders; Right of Set-Off 63   Section 9.5 Amendments and Waivers 64   Section
9.6 Successors and Assigns 65   Section 9.7 Governing Law; Submission to
Jurisdiction, WAIVER OF JURY TRIAL 67   Section 9.8 Counterparts; Integration;
Effectiveness 68   Section 9.9 Confidentiality 68   Section 9.10 Termination 69
  Section 9.11 Collateral 69   Section 9.12 Representations of Lenders 69  
Section 9.13 USA PATRIOT Act 69   Section 9.14 No Fiduciary Duty 70   Section
9.15 Acknowledgement and Consent to Bail-In of Affected Financial Institutions
70   Section 9.16 Severability of Provisions 71   Section 9.17 Titles and
Captions 71   Section 9.18 Acknowledgement Regarding Any Supported QFCs 71

 



Schedules     Schedule 1 – Commitment Schedule Schedule 2 – Pricing Grid      
Exhibits     Exhibit A-1 – Form of Revolving Note Exhibit A-2   – Form of
Swingline Note Exhibit B – Assignment and Assumption Agreement Exhibit C –
Closing Certificate Exhibit D – U.S. Tax Compliance Certificates



 



 

 

CREDIT AGREEMENT

CREDIT AGREEMENT (“Agreement”) dated as of March 27, 2020, among NORFOLK
SOUTHERN CORPORATION, the LENDERS from time to time parties hereto, and WELLS
FARGO BANK, N.A., as Administrative Agent and Swingline Lender.

The parties hereto agree as follows:

Article 1

DEFINITIONS

Section 1.1                      Definitions. The following terms, as used
herein, have the following meanings:

“Administrative Agent” means Wells Fargo in its capacity as Administrative Agent
for the Lenders hereunder, and its successors in such capacity.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to any Person (i) each Person (a “Controlling
Person”) (other than the Borrower or a Subsidiary) that directly, or indirectly
through one or more intermediaries, controls such Person or (ii) each Person
(other than the Borrower or a Subsidiary) which is controlled by or is under
common control with a Controlling Person. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.

“Agents” means the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agents.

“Amendment” has the meaning set forth in Section 9.5.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.



 

2

“Applicable Margin” means, at any time, the applicable percentage rate per annum
set forth in the Pricing Grid which is applicable at such time in accordance
with the Pricing Grid.

“Arrangers” means Wells Fargo Securities, LLC, Citigroup Global Markets Inc. and
BofA Securities, Inc., each in its capacity as joint lead arranger and joint
bookrunner in respect of this Agreement.

“Assignee” has the meaning set forth in Section 9.6(c).

“Assuming Lender” has the meaning set forth in Section 2.17(a).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent (or, in the case of the Lender serving as the
Administrative Agent, in the good faith determination of the Required Lenders),
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment.

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the Euro-Dollar Rate that would be calculated as
of such day (or, if such day is not a Euro-Dollar Business Day, as of the next
preceding Euro-Dollar Business Day) in respect of a proposed Euro-Dollar Loan
with a one-month Interest Period plus 1%, (iii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day and (iv) 0%, provided that clause (ii) shall not
be applicable during any period in which the Euro-Dollar Rate is unavailable or
unascertainable. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Rate or the Euro-Dollar Rate shall be effective as of the
opening of business on the day of such change in the Prime Rate, the Federal
Funds Rate or the Euro-Dollar Rate, respectively.

“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.



 

3

“Base Rate Loan” means a Loan which bears interest at a rate per annum based
upon the Base Rate pursuant to the applicable Notice of Borrowing or Notice of
Interest Rate Election or the provisions of Article 8.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the London
Interbank Offered Rate for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
London Interbank Offered Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the London Interbank Offered Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the London Interbank Offered Rate:

(1)       in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the London Interbank Offered Rate permanently or indefinitely
ceases to provide the London Interbank Offered Rate; or



 

4

(2)       in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the London Interbank Offered Rate:

(1)       a public statement or publication of information by or on behalf of
the administrator of the London Interbank Offered Rate announcing that such
administrator has ceased or will cease to provide the London Interbank Offered
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the London Interbank Offered Rate;

(2)       a public statement or publication of information by the regulatory
supervisor for the administrator of the London Interbank Offered Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the London Interbank Offered Rate, a resolution authority with
jurisdiction over the administrator for the London Interbank Offered Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the London Interbank Offered Rate, which states that the
administrator of the London Interbank Offered Rate has ceased or will cease to
provide the London Interbank Offered Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the London Interbank Offered Rate;
or

(3)       a public statement or publication of information by the regulatory
supervisor for the administrator of the London Interbank Offered Rate announcing
that the London Interbank Offered Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the London
Interbank Offered Rate and solely to the extent that the London Interbank
Offered Rate has not been replaced with a Benchmark Replacement, the period (x)
beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced the London Interbank Offered
Rate for all purposes hereunder in accordance with Section 8.1(b) and (y) ending
at the time that a Benchmark Replacement has replaced the London Interbank
Offered Rate for all purposes hereunder pursuant to Section 8.1(b).



 

5

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by the Borrower.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” means Norfolk Southern Corporation, a Virginia corporation, its
successors, and any Person with which the Borrower merges or consolidates, or to
which it sells substantially all of its assets, in accordance with Section 5.9.

“Borrower’s 2019 Form 10-K” means the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2019, as filed with the SEC pursuant to the
Securities Exchange Act of 1934, as amended.

“Borrowing” has the meaning set forth in Section 1.3.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Date” means the date on or after the Effective Date on which all of the
conditions set forth in Section 3.1 shall have been satisfied.

“Commitment” means: (i) with respect to each Lender listed on the signature
pages hereof, the amount set forth opposite the name of such Lender in the
Commitment Schedule, or (ii) with respect to each Assignee which becomes a
Lender pursuant to Section 9.6(c), the amount of the Commitment thereby assumed
by it, in each case as such amount may be reduced from time to time pursuant to
Section 2.9 or increased or reduced in accordance with Section 2.17 or Section
9.6(c).

“Commitment Increase” has the meaning set forth in Section 2.17(a).

“Commitment Increase Date” has the meaning set forth in Section 2.17(a).



 

6

“Commitment Schedule” means the schedule attached hereto as Schedule 1 and
identified as such.

“Communications” has the meaning set forth in Section 9.1(f).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that such Lender has consulted the Borrower with respect to such
designation; provided, further that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Sections 2.14, 8.3, 8.4, or 9.3 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

“Consolidated Net Income” means, for any fiscal period, the net income of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
for such period.

“Consolidated Net Tangible Assets” means, as of any date of determination, the
total assets of the Borrower and its Consolidated Subsidiaries (less applicable
reserves and other properly deducted items) after deducting therefrom (a) all
current liabilities (excluding any thereof that are by their terms extendible or
renewable at the option of the obligor thereon to a time more than 12 months
after the time as of which the amount thereof is being computed) and (b) all
goodwill, trade names, trademarks, patents, purchased technology, unamortized
debt discount and other intangible assets of the Borrower or any of its
Consolidated Subsidiaries, all as set forth on the consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries most recently delivered under
Section 5.1(a) or 5.1(b).

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Consolidated Subsidiaries as of such date.

“Consolidated Subsidiary” means, at any date, with respect to any Person, any
Subsidiary or other entity the accounts of which would be consolidated with
those of such Person in its consolidated financial statements if such statements
were prepared as of such date. Unless otherwise specified, a “Consolidated
Subsidiary” shall be a Consolidated Subsidiary of the Borrower.

“Consolidated Total Capital” means, at any date, the sum of (i) Consolidated Net
Worth and (ii) Consolidated Total Debt, in each case at such date.

“Consolidated Total Debt” means, at any date, without duplication, the aggregate
amount of Debt of the Borrower and its Consolidated Subsidiaries, determined on
a consolidated basis using generally accepted accounting principles of
consolidation as of such date.

“Continuing Director” has the meaning set forth in Section 6.1(l).



 

7

“Debt” of any Person means, at any date, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person evidenced by bonds, debentures, notes, equipment trust certificates or
other similar instruments, (iii) all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, (iv) all obligations of such Person
as lessee which are capitalized in accordance with generally accepted accounting
principles, (v) any obligation (whether fixed or contingent) to reimburse any
bank or other Person in respect of amounts paid or payable under a standby
letter of credit, (vi) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person, and (vii) all Debt
of others Guaranteed by such Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to any Lender any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender in writing, or has
made a publicly available, written statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied), (c) has failed, within
three Domestic Business Days after request by a Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent (or, in the case of the Lender serving as the
Administrative Agent, such certification in form and substance satisfactory to
it and the Required Lenders), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a Bankruptcy Event, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
8.7(b)) upon delivery of written notice of such determination to the Borrower
and each Lender.



 

8

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

“Disclosed Matters” means the Borrower’s most recent filing on Form 10-K for the
year ended December 31, 2019, and any subsequent filing made on Form 10-Q or
Form 8-K on or three (3) Domestic Business Days prior to the Closing Date, or
any posting on the Borrower’s website at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html,
posted since December 31 2019, on or prior to the Closing Date.

“Documentation Agents” means the collective reference to Goldman Sachs Bank USA,
Morgan Stanley Senior Funding, Inc., and U.S. Bank National Association.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Early Opt-in Election” means the occurrence of:

(1)       (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 8.1(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the London Interbank Offered Rate, and

(2)       (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



 

9

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 9.8(b).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
injunctions or binding agreements relating to the environment, preservation or
reclamation of natural resources or the management or release of or exposure to
any Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Consolidated Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with the Borrower or any
Consolidated Subsidiary, are treated as a single employer under Section 414 of
the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro-Dollar Business Day” means any Domestic Business Day on which banks are
open for dealings in dollar deposits in the London interbank market.

“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.



 

10

“Euro-Dollar Loan” means a Loan which bears interest at a Euro-Dollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election.

“Euro-Dollar Market Index Rate” shall mean, with respect to any day, the
floating rate per annum for euro-dollar deposits for a period equal to one month
as published by the ICE Benchmark Administration Limited, a United Kingdom
company, or a comparable or successor quoting service approved by the
Administrative Agent as of 11:00 A.M. (London time) on such day.

“Euro-Dollar Rate” means a rate of interest determined pursuant to Section
2.6(b) on the basis of a London Interbank Offered Rate.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.7.

“Event of Default” has the meaning set forth in Section 6.1.

“Excluded Taxes” has the meaning set forth in Section 8.4(a).

“Existing Credit Agreement” means the Credit Agreement dated as of May 26, 2016,
among the Borrower, the banks parties thereto, and Wells Fargo Bank, N.A., as
administrative agent for such banks.

“Extension Date” has the meaning set forth in Section 2.9(b).

“Extension Effective Date” has the meaning set forth in Section 2.9(b).

“Facility Fee Rate” means, at any time, the applicable percentage rate per annum
set forth in the Pricing Grid which is applicable at such time in accordance
with the Pricing Grid.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
intergovernmental agreement entered into with respect thereto and any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Domestic Business Day next succeeding such day, provided that (i) if such day is
not a Domestic Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Domestic Business Day as so
published on the next succeeding Domestic Business Day, and (ii) if no such rate
is so published on such next succeeding Domestic Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Wells Fargo on such day on
such transactions as determined by the Administrative Agent. Notwithstanding the
foregoing, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.



 

11

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s pro rata share of the outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group of Loans” means, at any time, a group of Revolving Credit Loans
consisting of (i) all Revolving Credit Loans which are Base Rate Loans at such
time or (ii) all Revolving Credit Loans which are Euro-Dollar Loans having the
same Interest Period at such time, provided that, if a Revolving Credit Loan of
any particular Lender is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes,
all hazardous or toxic substances, wastes or other pollutants, including,
without limitation, all petroleum or petroleum products, asbestos or
asbestos-containing materials, polychlorinated biphenyls, and any other
hazardous substances regulated pursuant to any Environmental Laws.

“Increasing Lender” has the meaning set forth in Section 2.17(a).

“Indemnified Taxes” has the meaning set forth in Section 8.4(a).

“Indemnitee” has the meaning set forth in Section 9.3(b).

“Interest Period” means: with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months (or twelve months, or a period
shorter than one month, in each case, if available to all Lenders) thereafter,
as the Borrower may elect in the applicable notice; provided that:



 

12

(a)       any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;

(b)       any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Euro-Dollar Business Day of a calendar month;
and

(c)       no Interest Period shall extend beyond the Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.

“Lender” means each financial institution listed on the signature pages hereof,
each Assignee that becomes a Lender pursuant to Section 9.6(c), and their
respective successors; provided, that unless the context otherwise requires,
each reference herein to a Lender shall be deemed to include any Conduit Lender.
Unless the context requires otherwise, the term “Lender” includes the Swingline
Lender.

“Lender Affiliate” means (a) any Affiliate of any Lender, and (b) any Person
that is administered or managed by any Lender or any Affiliate of any Lender or
an entity or an Affiliate of an entity that administers or manages a Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

“Leverage Ratio” means, at any date, the ratio (expressed as a percentage) of
Consolidated Total Debt to Consolidated Total Capital, in each case at such
date.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, the Borrower or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Revolving Credit Loan or a Swingline Loan; provided that
Swingline Loans shall be subject to only those provisions of Article 2 which are
specifically made applicable to Swingline Loans.

“Loan Documents” means this Agreement and any Notes delivered pursuant hereto.



 

13

“London Interbank Offered Rate” has the meaning set forth in Section 2.6(b).

“Margin Regulations” means Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as amended and in effect from time to time.

“Material Adverse Change” has the meaning specified in Section 4.4(b).

“Material Debt” means Debt (other than under the Loan Documents) of the Borrower
and/or one or more of its Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal amount exceeding $200,000,000.

“Material Plan” means, at any time, any Plan, with respect to which the Unfunded
Liabilities exceed $10,000,000.

“Multiemployer Plan” means, at any time, an employee pension benefit plan which
meets the definition of “Multiemployer Plan” within the meaning of Section
4001(a)(3) of ERISA and either (i) to which any member of the ERISA Group is
making or accruing an obligation to make contributions or (ii) has within the
preceding five plan years been contributed to by any Person which at the time of
such contribution was a member of the ERISA Group for employees of any Person
which was at such time a member of the ERISA Group.

“Non-Approving Lender” has the meaning set forth in Section 2.9(b).

“Non-Consenting Lender” has the meaning set forth in Section 9.5.

“Non-U.S. Lender” has the meaning set forth in Section 8.4(f).

“Note” has the meaning set forth in Section 2.16(b).

“Notice of Borrowing” has the meaning set forth in Section 2.2.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10(a).

“NSRC” has the meaning set forth in Section 5.9(c).

“Other Connection Taxes” has the meaning set forth in Section 8.4(a).

“Other Taxes” has the meaning set forth in Section 8.4(a).

“Parent” means, with respect to any Lender, any Person controlling such Lender.

“Participant” has the meaning set forth in Section 9.6(b).

“Participant Register” has the meaning set forth in Section 9.6(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.



 

14

“Permitted Additional Amount” means, with respect to any Debt the subject of an
extension, renewal or refinancing, an amount equal to all unpaid accrued or
capitalized interest therein, any make-whole payments or premium applicable
thereto or paid in connection therewith, any swap breakage costs or other
termination costs related to hedge agreements, plus upfront fees and original
issue discount, of such extension, renewal or refinancing on such refinancing
indebtedness, plus other customary fees and expenses in connection with such
extension, renewal or refinancing.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Plan” means, at any time, an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

“Platform” means IntraLinks, Syndtrak or a substantially similar electronic
transmission system.

“Pricing Grid” means the grid attached hereto as Schedule 2 and identified as
such.

“Prime Rate” means the rate of interest publicly announced by Wells Fargo from
time to time as its Prime Rate.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Date” means each of March 31, June 30, September 30 and December 31.

“Recipient” has the meaning set forth in Section 8.4(a).

“Related Indemnified Person” has the meaning set forth in Section 9.3(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Commitments at such time (or, if the Commitments shall
have terminated, Lenders having more than 50% of the aggregate principal amount
of Revolving Credit Loans outstanding at such time).



 

15

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in Swingline Loans at such time.

“Revolving Credit Loan” means a loan made or to be made by a Lender to the
Borrower pursuant to Section 2.1(a).

“Revolving Credit Period” means the period from and including the Closing Date
to but not including the Termination Date.

“Sanctioned Country” means, at any time, a country, region or territory, which
is the subject or target of any comprehensive Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, in each case to the extent relevant, (b) any Person located, organized
or resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission or any successor thereto.

“Significant Subsidiary” means, at any time, (i) NSRC and (ii) each other
Subsidiary (x) whose assets (or, in the case of a Subsidiary which has
subsidiaries, consolidated assets) as shown on the latest financial statements
delivered by the Borrower pursuant to Section 5.1(a) or 5.1(b), as the case may
be, are (A) at least 10% of the consolidated assets of the Borrower and its
Consolidated Subsidiaries at such time and (B) at least $1,500,000,000 or (y)
whose operating income (or, in the case of a Subsidiary which has subsidiaries,
consolidated operating income) as shown on the latest financial statements
delivered by the Borrower pursuant to Section 5.1(a) or 5.1(b), as the case may
be, is (A) at least 10% of the consolidated operating income of the Borrower and
its Consolidated Subsidiaries at such time and (B) at least $150,000,000.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.



 

16

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, a “Subsidiary” means a Subsidiary of the Borrower.

“Swingline Lender” means Wells Fargo in its capacity as lender of Swingline
Loans hereunder or any successor thereto.

“Swingline Loan” means a loan made or to be made by the Swingline Lender to the
Borrower pursuant to Section 2.18.

“Swingline Termination Date” means the 10th Domestic Business Day prior to the
Termination Date.

“Syndication Agents” means the collective reference to Citibank, N.A. and Bank
of America, N.A.

“Taxes” has the meaning specified in Section 8.4(a).

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means March 27, 2025 (or, if such date is not a Euro-Dollar
Business Day, the next preceding Euro-Dollar Business Day) or such date(s) as
may become applicable pursuant to Section 2.9(b).

“Type” has the meaning set forth in Section 1.3.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefit liabilities under such
Plan exceeds (ii) the fair market value of all Plan assets allocable to such
benefit liabilities (excluding any accrued but unpaid contributions), but only
to the extent that such excess represents a potential liability of a member of
the ERISA Group to the PBGC or any other Person under Title IV of ERISA.



 

17

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withholding Agent” means each of the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2                      Accounting Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States
(provided that all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Debt or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Debt shall at all times be valued at the full stated principal amount thereof),
as in effect from time to time, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
then most recent audited consolidated financial statements of the Borrower and
its Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change in
generally accepted accounting principles or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in generally accepted accounting principles or in the
application thereof, then such provision shall be interpreted on the basis of
generally accepted accounting principles as in effect and applied immediately
before the relevant change in generally accepted accounting principles became
effective, until either such notice is withdrawn or such provision is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
anything herein to the contrary, and without limiting the foregoing, all leases
of the Borrower and its subsidiaries shall be construed without giving effect to
any change as a result of the adoption of any of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842), issued by the Financial
Accounting Standards Board in February 2016, or any other amendments to the
Accounting Standards Codifications issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require the
recognition of right-of-use assets and lease liabilities for leases or similar
agreements that would not be classified as capital leases under GAAP as in
effect prior to January 1, 2019.



 

18

Section 1.3                      Types of Loans and Borrowings. The term
“Borrowing” denotes the aggregation of Loans of one or more Lenders to be made
to the Borrower pursuant to Article 2 on the same date, all of which Loans are
of the same Type (subject to Article 8) and, except in the case of Base Rate
Loans or Swingline Loans, have the same initial Interest Period. The “Type” of a
Revolving Credit Loan refers to the determination whether such Loan is a
Euro-Dollar Loan or a Base Rate Loan, each of which constitutes a “Type”. The
“Type” of a Swingline Loan refers to the determination whether such Loan is made
bearing interest at the Euro-Dollar Market Index Rate or the Based Rate, each of
which constitutes a “Type”.

Section 1.4                      Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

Section 1.5                      Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.6                      Rates. The Administrative Agent does not
warrant or accept responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
rates in the definition of “London Interbank Offered Rate” or with respect to
any rate that is an alternative or replacement for or successor to any such rate
(including, without limitation, any Benchmark Replacement) or the effect of any
of the foregoing, or of any “Benchmark Replacement Conforming Changes.”



 

19

Article 2

THE CREDIT

Section 2.1                      Commitments to Lend.

(a)                Revolving Credit Loans. During the Revolving Credit Period,
each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Revolving Credit Loans in U.S. dollars to the Borrower from
time to time in an aggregate amount at any time outstanding that will not result
in such Lender’s Revolving Credit Exposure exceeding the amount of its
Commitment. Within the limits specified in this Agreement, the Borrower may
borrow under this Section 2.1, prepay Revolving Credit Loans to the extent
permitted by Section 2.11 and reborrow at any time during the Revolving Credit
Period pursuant to this Section 2.1. Each Borrowing under this Section 2.1 shall
be in the aggregate principal amount of $10,000,000 or any larger multiple of
$1,000,000 (except that any such Borrowing may be in the aggregate amount of the
unused Commitments) and shall be made from the several Lenders ratably in
proportion to their respective Commitments.

Section 2.2                      Notice of Borrowings. In the case of a
Borrowing of Revolving Credit Loans, the Borrower shall give the Administrative
Agent notice (a “Notice of Borrowing”) not later than 11:00 A.M. on (x) the date
of each Base Rate Borrowing and (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing, specifying:

(a)                the date of such Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Euro-Dollar Business Day
in the case of a Euro-Dollar Borrowing;

(b)               the aggregate amount of such Borrowing;

(c)                the initial Type of Loans comprising such Borrowing; and

(d)               in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

Section 2.3                      [Reserved]

Section 2.4                      Notice to Lenders; Funding of Loans.

(a)                Upon receipt of a Notice of Borrowing, the Administrative
Agent shall promptly notify each Lender participating therein of the contents
thereof and of such Lender’s share (if any) of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.

(b)               Not later than 1:00 P.M. on the date of each Borrowing, each
Lender participating therein shall make available its share of such Borrowing,
in Federal or other funds immediately available in New York City, to the
Administrative Agent at its address specified in or pursuant to Section 9.1.
Unless the Administrative Agent determines that any applicable condition
specified in Article 3 has not been satisfied, the Administrative Agent will
make the funds so received from the Lenders available to the Borrower not later
than 2:00 P.M. on the date of each Borrowing at the Administrative Agent’s
aforesaid address.



 

20

(c)                Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section 2.4 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such share available to the Administrative Agent, such Lender and the Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.6 and (ii) in the case of such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan included in such Borrowing
for purposes of this Agreement.

Section 2.5                      Maturity of Loans. Each Revolving Credit Loan
shall mature, and the principal amount thereof shall be payable in full together
with accrued interest thereon, on the Termination Date.

Section 2.6                      Interest Rates.

(a)                Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the day such Loan is made to but
excluding the day it becomes due, at a rate per annum equal to the sum of the
Applicable Margin for such day plus the Base Rate for such day. Such interest
shall be payable at maturity, quarterly in arrears on each Quarterly Date prior
to maturity and, with respect to the principal amount of any Base Rate Loan
converted to a Euro-Dollar Loan, on the date such Loan is so converted. Any
overdue principal of or interest on any Base Rate Loan, or any overdue fees or
other amounts payable by the Borrower hereunder, shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate then applicable to Base Rate Loans.

(b)               Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during each Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for such
day plus the London Interbank Offered Rate applicable to such Interest Period.
Such interest shall be payable for each Interest Period on the last day thereof
and, if such Interest Period is longer than three months, at intervals of three
months after the first day thereof. The “London Interbank Offered Rate”
applicable to any Interest Period means the rate per annum determined on the
basis of the rate for deposits in U.S. dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period as published
by the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent in
consultation with the Borrower, as of 11:00 A.M. (London time) two Euro-Dollar
Business Days prior to the beginning of such Interest Period. Subject to Section
8.1, in the event that such rate is not so published, the London Interbank
Offered Rate shall be determined by reference to the arithmetic average of the
rates per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent (rounded
upward, if necessary, to the next higher 1/100 of 1%) at approximately 11:00
A.M. (London time) two Euro-Dollar Business Days before the first day of such
Interest Period for a period of time comparable to such Interest Period.
Notwithstanding the foregoing, if the London Interbank Offered Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.



 

21

(c)                Any overdue principal of or interest on any Euro-Dollar Loan
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the Applicable Margin for such day plus the
London Interbank Offered Rate applicable to such Loan on the day before such
payment was due (or, if the circumstances described in clause (a) or of Section
8.1 shall exist, at a rate per annum equal to the sum of 2% plus the rate then
applicable to Base Rate Loans).

(d)               In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
applicable law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by applicable law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or (ii)
apply such excess to the principal balance of the obligations owed hereunder. It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under applicable law.

(e)                The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the participating Lenders of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.

Section 2.7                      Regulation D Compensation. Each Lender may
require the Borrower to pay, contemporaneously with each payment of interest on
any Euro-Dollar Loan, additional interest on the related Euro-Dollar Loan of
such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Dollar Reserve Percentage over (ii) the
applicable London Interbank Offered Rate. Any Lender wishing to require payment
of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Euro-Dollar
Loans of such Lender shall be payable to such Lender at the place indicated in
such notice with respect to each Interest Period commencing at least three
Euro-Dollar Business Days after the giving of such notice and (y) shall notify
the Borrower at least five Euro-Dollar Business Days prior to each date on which
interest is payable on the Euro-Dollar Loans of the amount then due it under
this Section.



 

22

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents). The compensation payable pursuant to this Section 2.7 shall
be adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

Section 2.8                      Facility Fees. The Borrower shall pay to the
Administrative Agent a facility fee calculated for each day at the Facility Fee
Rate for such day (determined in accordance with the Pricing Grid). Such
facility fee shall accrue for each day (i) from, and including the Effective
Date to, but excluding the date on which the Commitments terminate in their
entirety, on the aggregate amount of the Commitments (whether used or unused)
then in effect and (ii) from and including such date of termination to but
excluding the date on which no Loans are outstanding, on the aggregate
outstanding principal amount of the Loans on such day. Such facility fee shall
be allocated among the Lenders ratably in proportion to their Commitments;
provided that any facility fee accruing after the Commitments terminate in their
entirety shall be allocated among the Lenders ratably in proportion to the
unpaid principal amounts of their respective Loans. Accrued fees under this
Section shall be payable quarterly in arrears on each Quarterly Date and on the
Termination Date; provided that fees accruing after the Termination Date shall
be payable on demand.

Section 2.9                      Optional Termination, Reduction or Extension of
Commitments.

(a)                The Borrower may, upon at least three Domestic Business Days’
notice to the Administrative Agent, (i) terminate the Commitments at any time,
if no Loans are outstanding at such time (after giving effect to any optional
prepayments to be made at such time) or (ii) ratably reduce from time to time by
an aggregate amount of $10,000,000 or a larger multiple of $1,000,000, the
aggregate amount of the Commitments in excess of the aggregate outstanding
Revolving Credit Exposure.



 

23

(b)               On any anniversary of the Closing Date (each, an “Extension
Date”), but on no more than two occasions, the Borrower shall have the right,
with the consent of the Required Lenders and subject to the terms and conditions
of this Section 2.9(b), to extend the Termination Date then in effect (each, an
“Extension Effective Date”) by one additional year (which date shall become the
Termination Date for the consenting Lender(s)); provided, that (i) the
representations and warranties of the Borrower set forth in this Agreement shall
be true and correct in all material respects (or, if qualified as to
materiality, in all respects) on such Extension Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be accurate in all material
respects (or, if qualified as to materiality, in all respects) as of such
earlier date) both before and immediately after giving effect to the proposed
Termination Date extension, (ii) no Default shall have occurred and be
continuing on such Extension Date both before and immediately after giving
effect to the proposed Termination Date extension, and (iii) the Termination
Date shall not be extended with respect to any Lender without the consent of
such Lender (such consent to be given by the Lender acting in its sole and
individual discretion). At least 30 days prior to the relevant Extension Date
(or such shorter period as agreed to by the Administrative Agent and the
Borrower), the Borrower shall provide written notice to the Administrative Agent
of the proposed Termination Date extension. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each Lender thereof. Any Lender that
shall not have provided its written consent to the proposed Termination Date
extension by the date that is 10 Domestic Business Days prior to the relevant
Extension Date (or such shorter period agreed to by the Administrative Agent and
the Borrower) shall be deemed to have elected not to approve of such extension.
In the event any Lender does not (or is deemed to not) consent to an extension
of the Termination Date then in effect with respect to such Lender (with respect
to such extension, a “Non-Approving Lender”), such Lender’s Commitment shall
expire on the Termination Date then in effect with respect to such Lender and
for all purposes of this Agreement “Termination Date” in respect of such Lender,
the Loans made by it and any other amounts owing to such Lender hereunder shall
mean such Termination Date. As of a given Extension Effective Date, the
Commitments of the Lenders shall be deemed modified as appropriate to reflect
the expiration of the Commitment of any Non-Approving Lender with respect to
such extension. The Borrower shall have the right, at its sole expense, upon
notice to the Administrative Agent and any Non-Approving Lender in respect of
any Termination Date extension, to require such Lender to assign and delegate,
prior to the relevant Extension Effective Date, without recourse (in accordance
with and subject to the restrictions contained in Section 9.6) all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to which it is a party to an assignee that shall assume such
obligations (which assignee may be another Lender that accepts such assignment),
provided, such assignee concurrently with such assignment approves such
extension; and provided, further, that (i) the Borrower (unless the assignee is
a Lender or a Lender Affiliate) shall have received the prior written consent of
the Administrative Agent (which consent shall not unreasonably be withheld,
delayed or conditioned) and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts).

Section 2.10                  Method of Electing Interest Rates.

(a)                The Revolving Credit Loans included in each Borrowing shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, the Borrower may from time to time
elect to change or continue the type of interest rate borne by each Group of
Loans (subject in each case to the provisions of Article 8 and the last sentence
of this subsection (a)), as follows:



 

24

(i)                 if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

(ii)               if such Loans are Euro-Dollar Loans, the Borrower may elect
to convert such Loans to Base Rate Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, in either case effective on
the last day of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M. on the
third Euro-Dollar Business Day before the conversion or continuation selected in
such notice is to be effective. A Notice of Interest Rate Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, is each
$10,000,000 or any larger multiple of $1,000,000. If no such notice is timely
received prior to the end of an Interest Period, the Borrower shall be deemed to
have elected that all Revolving Credit Loans having such Interest Period be
automatically continued as Euro-Dollar Loans having an Interest Period of one
month; provided that if such Interest Period would end after the Termination
Date, such Loans shall be converted to Base Rate Loans. Notwithstanding the
foregoing, the Borrower may not elect to convert any Loan to, or continue any
Loan as, a Euro-Dollar Loan pursuant to any Notice of Interest Rate Election if
at the time such notice is delivered an Event of Default shall have occurred and
be continuing.

(b)               Each Notice of Interest Rate Election shall specify:

(i)                 the Group of Loans (or portion thereof) to which such notice
applies;

(ii)               the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

(iii)             if the Loans comprising such Group are to be converted, the
new Type of Loans and, if the Loans being converted are to be Euro-Dollar Loans,
the duration of the next succeeding Interest Period applicable thereto; and

(iv)             if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c)                Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.

(d)               An election by the Borrower to change or continue the rate of
interest applicable to any Group of Loans pursuant to this Section shall not
constitute a Borrowing subject to the provisions of Section 3.2.



 

25

Section 2.11                  Optional Prepayments.

(a)                The Borrower may, (i) upon same Domestic Business Day’s
notice to the Administrative Agent (received not later than 11:00 A.M.), prepay
the Group of Base Rate Loans or (ii) upon at least, in the case of Euro-Dollar
Loans, three Euro-Dollar Business Days’ notice to the Administrative Agent, and
subject to Section 2.14, prepay any Group of Euro-Dollar Loans, in each case in
whole at any time, or from time to time in part in amounts aggregating
$10,000,000 or any larger multiple of $1,000,000, by paying the principal amount
to be prepaid together with accrued interest thereon to the date of prepayment.
Each such optional prepayment of a Group of Loans shall be applied to prepay
ratably the Loans of the Lenders included in such Group.

(b)               [Reserved]

(c)                Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the Borrower; provided that
a notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or any other transaction, in which case
such notice may be revoked by the Borrower if such condition is not satisfied.

Section 2.12                  Scheduled Termination of Commitments. The
Commitments shall terminate on the Termination Date.

Section 2.13                  General Provisions as to Payments.

(a)                The Borrower shall make each payment of principal of, and
interest on, the Loans and of fees hereunder, without setoff or counterclaim and
not later than 12:00 Noon on the date when due, in Federal or other funds
immediately available to the Administrative Agent at its address referred to in
Section 9.1. The Administrative Agent will promptly distribute to each Lender,
for the account of its Applicable Lending Office, its ratable share (or other
applicable share as provided herein) of each such payment received by the
Administrative Agent for the account of the respective Lenders to which such
payment is owed. Whenever any payment of principal of, or interest on, the Base
Rate Loans or of fees shall be due on a day which is not a Domestic Business
Day, the date for payment thereof shall be extended to the next succeeding
Domestic Business Day. Whenever any payment of principal of, or interest on, the
Euro-Dollar Loans shall be due on a day that is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.

(b)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.



 

26

Section 2.14                  Funding Losses. If the Borrower makes any payment
of principal with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is
converted (pursuant to Article 6 or 8 or otherwise) on any day other than the
last day of the Interest Period applicable thereto, or if the Borrower fails to
borrow, prepay, convert or continue any Euro-Dollar Loans after notice has been
given to any Lender in accordance with Section 2.4(a), 2.10(c) or 2.11(c), the
Borrower shall reimburse each Lender within 15 days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Lender shall have delivered to the Borrower a
certificate as to the amount of such loss or expense indicating in reasonable
detail the computation thereof, which certificate shall be conclusive in the
absence of manifest error.

Section 2.15                  Computation of Interest and Fees. Interest based
on the Prime Rate hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

Section 2.16                  Registry.

(a)                The Administrative Agent shall, acting solely for such
purpose as a non-fiduciary agent of the Borrower, maintain at one of its filing
offices in the United States a register (the “Register”) on which it will record
the Commitment of each Lender, each Loan made by such Lender and each repayment
of any Loan made by such Lender. Any such recordation by the Administrative
Agent on the Register shall be conclusive, absent manifest error. With respect
to any Lender, the assignment or other transfer of the Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made and Note
issued pursuant to this Agreement shall not be effective until such assignment
or other transfer is recorded on the Register and otherwise complies with
Section 9.6(c). The registration of assignment or other transfer of all or part
of the Commitment, Loans and Notes for a Lender shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement referred to in Section 9.6(c). The Register shall be
available at the offices where kept by the Administrative Agent for inspection
by the Borrower and any Lender at any reasonable time upon reasonable prior
notice to the Administrative Agent. The Borrower may not replace any Lender
pursuant to Section 8.6 unless, with respect to any Notes held by such Lender,
the requirements of this subsection have been satisfied. Each Lender shall
record on its internal records (including computerized systems) the foregoing
information as to its own Commitment and Loans. Failure to make any such
recordation, or any error in such recordation, shall not affect the obligations
of the Borrower or any Lender under the Loan Documents.



 

27

(b)               The Borrower hereby agrees that, upon the request of any
Lender at any time, such Lender’s Loans shall be evidenced by a promissory note
or notes of the Borrower (each a “Note”), substantially in the form of Exhibits
A-1 or A-2 hereto, payable to the order of such Lender and representing the
obligation of the Borrower to pay the unpaid principal amount of the Loans made
by such Lender, with interest as provided herein on the unpaid principal amount
from time to time outstanding.

Section 2.17                  Increase in Loans. The Borrower may, at any time
by notice to the Administrative Agent, propose an increase in the total
Commitments hereunder (each such proposed increase being a “Commitment
Increase”) either by (x) having a Lender increase its Commitment then in effect
(each an “Increasing Lender”) (provided that, for the avoidance of doubt, any
Lender may elect or decline, in its sole discretion, to be an Increasing Lender)
or (y) adding as a Lender with a new Commitment hereunder a Person that is not
then a Lender (each an “Assuming Lender”) (with, solely in the case of (y), if
such Person is not a Lender or a Lender Affiliate, the approval of the
Administrative Agent and the Swingline Lender (such notice not to be
unreasonably withheld, delayed or conditioned)), which notice shall specify the
name of each Increasing Lender and/or Assuming Lender, as applicable, the amount
of the Commitment Increase and the portion thereof being assumed by each such
Increasing Lender or Assuming Lender, and the date on which such Commitment
Increase is to be effective (the “Commitment Increase Date”) (which shall be a
Domestic Business Day at least three Domestic Business Days after delivery of
such notice and 30 days prior to the Termination Date); provided that:

(i)                 the minimum amount of the increase of the Commitment of any
Increasing Lender, and the minimum amount of the Commitment of any Assuming
Lender, as part of any Commitment Increase shall be $10,000,000 or a larger
multiple of $1,000,000;

(ii)               immediately after giving effect to any Commitment Increase,
the aggregate amount of Commitment Increases effected pursuant to this Section
2.17 shall not exceed $250,000,000;

(iii)             no Default shall have occurred and be continuing on the
relevant Commitment Increase Date or shall result from any Commitment Increase;
and

(iv)             the representations and warranties of the Borrower contained in
this Agreement shall be true in all material respects (or, if qualified as to
materiality, in all respects) on and as of the date of the relevant Commitment
Increase Date (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall be true in all material respects(or, if qualified as to
materiality, in all respects) as of such earlier date).



 

28

(b)               Each Commitment Increase (and the increase of the Commitment
of each Increasing Lender and/or the new Commitment of each Assuming Lender, as
applicable, resulting therefrom) shall become effective as of the relevant
Commitment Increase Date upon receipt by the Administrative Agent, on or prior
to 11:00 A.M. on such Commitment Increase Date, of (A) a certificate of a duly
authorized officer of the Borrower stating that the conditions with respect to
such Commitment Increase under this Section 2.17 have been satisfied and (B) an
agreement, in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, pursuant to which, effective as of such Commitment
Increase Date, the Commitment of each such Increasing Lender shall be increased
and/or each such Assuming Lender shall undertake a Commitment, duly executed by
such Increasing Lender or Assuming Lender, as the case may be, and the Borrower
and acknowledged by the Administrative Agent. Upon the Administrative Agent’s
receipt of a fully executed agreement from each Increasing Lender and/or
Assuming Lender referred to in clause (B) above, together with the certificate
referred to in clause (A) above, the Administrative Agent shall record the
information contained in each such agreement in the Register and give prompt
notice of the relevant Commitment Increase to the Borrower and the Lenders
(including, if applicable, each Assuming Lender). On each Commitment Increase
Date, (x) in the event Revolving Credit Loans are then outstanding, (i) each
relevant Increasing Lender and Assuming Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and the application of such amounts to make payments to such other
relevant Lenders, the Revolving Credit Loans to be held ratably by all Lenders
in accordance with their respective Commitments, (ii) the Borrower shall be
deemed to have prepaid and reborrowed all outstanding Revolving Credit Loans as
of such Commitment Increase Date (with such borrowing to consist of the Type of
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower in accordance with the requirements of Section 2.2)
and (iii) the Borrower shall pay to the Lenders the amounts, if any, payable
under Section 2.14 as a result of such prepayment, and (y) if there are
Swingline Loans then outstanding, the participations of the Lenders in such
Swingline Loans will be automatically adjusted to be held ratably after giving
effect to the applicable Commitment Increase.

Section 2.18                  Swingline Loans.

(a)                Agreement to Lend. From time to time prior to the Swingline
Termination Date, subject to the terms and conditions hereof and in reliance on
the agreements of the Lenders set forth in this Section, the Swingline Lender
agrees to make Swingline Loans to the Borrower pursuant to this Section;
provided that, immediately after each Swingline Loan is made, the aggregate
outstanding principal amount of all Swingline Loans will not (i) result in the
Revolving Credit Exposure of any Lender exceeding its Commitment, (ii) result in
the sum of the total Revolving Credit Exposures exceeding the aggregate amount
of the Commitments or (iii) exceed the lesser of (A) $100,000,000 and (B) the
aggregate amount of the Commitments. Each Swingline Loan shall be in a principal
amount of $1,000,000 or any larger multiple thereof. No Swingline Loan may be
used to refinance an outstanding Swingline Loan. Within the foregoing limits,
the Borrower may borrow under this Section 2.18, prepay Swingline Loans and
reborrow at any time prior to the Swingline Termination Date under this Section
2.18.



 

29

(b)               Swingline Borrowing Procedure. The Borrower shall give the
Swingline Lender notice not later than 3:00 P.M. on the date of each Swingline
Loan, specifying the amount of such Loan, whether the Swingline Loan shall bear
interest at the Euro-Dollar Market Index Rate or the Base Rate, and the date of
such borrowing, which shall be a Domestic Business Day. Not later than 4:00 P.M.
on the date of each Swingline Loan, the Swingline Lender shall, unless it
determines that any applicable condition specified in Article 3 has not been
satisfied, make available the amount of such Swingline Loan, in Federal or other
immediately available funds, to the Borrower at the Swingline Lender’s address
specified in or pursuant to Section 9.1.

(c)                Interest. Each Swingline Loan shall bear interest on the
outstanding principal amount thereof, for each day from the day such Loan is
made to but excluding the day it becomes due, at a rate per annum equal to (i)
the sum of the Euro-Dollar Market Index Rate plus the Applicable Margin for
Euro-Dollar Loans or (ii) the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans. Such interest shall be payable at maturity and quarterly in
arrears on each Quarterly Date prior to maturity. Any overdue principal of or
interest on any Swingline Loan shall bear interest, payable on demand, for each
day until paid at a rate per annum equal to the sum of 2% plus the rate then
applicable to Swingline Loans plus the Applicable Margin.

(d)               Maturity; Mandatory Prepayment. Each Swingline Loan shall
mature, and the principal amount thereof shall be due and payable, on the
earlier of the date falling 10 Domestic Business Days after such Loan is made
and the Swingline Termination Date. In addition, on the date of each Borrowing
of Revolving Credit Loans pursuant to Section 2.1, the Administrative Agent
shall apply the proceeds thereof to prepay all Swingline Loans then outstanding.

(e)                Optional Prepayment. The Borrower may prepay any Swingline
Loan in whole at any time, or from time to time in part in a principal amount of
$1,000,000 or any larger multiple thereof, by giving notice of such prepayment
to the Swingline Lender not later than 1:00 P.M. on the date of prepayment.

(f)                Payments. All payments to the Swingline Lender under this
Section 2.18 shall be made to it at its address specified in or pursuant to
Section 9.1 in Federal or other immediately available funds, not later than 3:00
P.M. on the date of payment.

(g)               Participations by Lenders in Swingline Loans.

(i)                 Immediately upon the making of a Swingline Loan by the
Swingline Lender, and without any further action on the part of such Swingline
Lender or the Lenders, such Swingline Lender hereby grants to each Lender, and
each Lender hereby acquires from such Swingline Lender, a participation in such
Swingline Loan equal to such Lender’s pro rata share, based upon its Commitment
in proportion to the aggregate Commitments of the amount of such Swingline Loan.
The Swingline Lender may, by written notice given to the Administrative Agent
not later than 10:00 A.M. on any Domestic Business Day, require the Lenders to
fund participations on such Domestic Business Day in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will fund such participations. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s pro rata share of such
Swingline Loan or Loans. Each Lender hereby absolutely, unconditionally and
irrevocably agrees, upon receipt of notice as provided above in this paragraph,
to pay to the Administrative Agent, for account of the Swingline Lender, such
Lender’s pro rata share of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire and fund participations
in Swingline Loans pursuant to this paragraph is absolute, unconditional and
irrevocable and shall not be affected by any circumstance whatsoever, including
the occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.4 with respect to Revolving
Credit Loans made by such Lender (and Section 2.4 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.



 

30

(ii)               The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan funded pursuant to the preceding paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan made by such Swingline Lender after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent. Any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to the preceding paragraph and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

Article 3

CONDITIONS

Section 3.1                      Closing Date. The Closing Date hereunder shall
occur on the first date on which each of the following conditions shall have
been satisfied:

(a)                receipt by the Administrative Agent of counterparts of this
Agreement duly executed by the Borrower and each of the Lenders;

(b)               receipt by the Administrative Agent, to the extent requested
by any Lender not less than five Domestic Business Days prior to the Closing
Date, of any Notes so requested duly executed by the Borrower;



 

31

(c)                receipt by the Administrative Agent of evidence that all fees
and expenses payable on or before the Closing Date by the Borrower, and for
which invoices have been presented at least two Domestic Business Days prior to
the Closing Date, for the account of the Lenders and the Lender Affiliates in
connection with this Agreement shall have been paid in full on or before such
date;

(d)               receipt by the Administrative Agent of opinions of (i)
Hinckley, Allen & Snyder LLP, special counsel for the Borrower and (ii) Vanessa
Allen Sutherland, Senior Vice President Government Relations and Chief Legal
Officer of the Borrower (or another counsel for the Borrower reasonably
satisfactory to the Administrative Agent) in substance reasonably satisfactory
to the Administrative Agent;

(e)                evidence that as of the Closing Date (i) the principal of and
interest on, and all other fees owing under the Existing Credit Agreement shall
have been (or shall be contemporaneously) paid in full and (ii) the commitments
of the banks under the Existing Credit Agreement shall have been (or shall be
contemporaneously) terminated (and in each case, each Lender which is a party to
the Existing Credit Agreement hereby waives compliance with the time requirement
that a notice of termination or prepayment be given in advance of the Closing
Date);

(f)                receipt by the Administrative Agent of all documents it may
reasonably request relating to the existence of the Borrower, the corporate
authority for and the validity of the Loan Documents and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

(g)               receipt by the Administrative Agent of a certificate, dated as
of the Closing Date and signed by duly authorized officers of the Borrower,
substantially in the form of Exhibit C hereto; and

(h)               the Borrower shall have provided to the Administrative Agent
and the Lenders, at least 5 Domestic Business Days prior to the Closing Date,
(x) all documentation and other information requested by the Administrative
Agent or any Lender in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations
and (y) to the extent the Borrower qualifies as a “legal entity customer” under
31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation.

Without limiting the generality of the provisions of Section 7.3(c), for
purposes of determining compliance with the conditions specified in this Section
3.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

Section 3.2                      Borrowings. The obligation of any Lender to
make a Loan on the occasion of any Borrowing is subject to the satisfaction of
the following conditions:



 

32

(a)                receipt by the Administrative Agent of a Notice of Borrowing
as required by Section 2.2 or receipt by the Swingline Lender of notice as
required by Section 2.18(b), as the case may be;

(b)               immediately after such Borrowing and application of the
proceeds thereof, (i) in the case of a Borrowing of a Revolving Credit Loan, the
aggregate outstanding principal amount of the Revolving Credit Loans shall not
exceed the aggregate amount of the Commitments and (ii) in the case of a
Borrowing of a Swingline Loan, the aggregate outstanding principal amount of all
Swingline Loans shall not exceed the lesser of (A) $100,000,000 and (B) the
aggregate amount of the Commitment;

(c)                immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(d)               the representations and warranties of the Borrower contained
in this Agreement (other than the representations and warranties set forth in
Sections 4.4(b) and 4.5) shall be true in all material respects (or in all
respects in the case of any representation or warranty already qualified by
materiality) on and as of the date of such Borrowing (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall be true in all material respects
(or in all respects in the case of any representation or warranty already
qualified by materiality) as of such earlier date); and

(e)                the Closing Date shall have occurred on or prior to May 15,
2020.

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

Section 3.3                      Waiver by Lenders. In order to facilitate the
satisfaction of the condition set forth in Section 3.1(e) above, each of the
parties hereto that is a party to the Existing Credit Agreement waives (i) the
requirement in Section 2.9(a) thereof that a notice terminating the commitments
of the banks thereunder must be given at least three Domestic Business Days
prior to such termination and (ii) to the extent necessary, the requirement in
Section 2.11(a) thereof that a notice of prepayment of any Base Rate Borrowing
(as defined in the Existing Credit Agreement) must be given at least one
Domestic Business Day prior to such prepayment. The waivers granted under this
Section are subject to the obligations of the Borrower to pay to each bank party
to the Existing Credit Agreement all amounts payable by the Borrower to such
bank pursuant to Section 2.14 of the Existing Credit Agreement as a result of
any prepayment.

Article 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants on the date hereof that:

Section 4.1                      Corporate Existence and Power. The Borrower is
a corporation duly incorporated, validly existing and in good standing under the
laws of Virginia (or, if another corporation has become the Borrower as
permitted by Section 5.9, the laws of its jurisdiction of incorporation). The
Borrower has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to have such licenses, authorizations,
consents and approvals could not be reasonably expected to result in a Material
Adverse Change.



 

33

Section 4.2                      Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of the
Loan Documents are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any governmental body, agency or official (except for
filings with governmental agencies (x) which filings are necessary or desirable
in order for the Borrower to comply with disclosure obligations under applicable
laws and (y) which filings, if not made, would not have any effect on the
validity or enforceability of the Loan Documents and the obligations of the
Borrower thereunder) and do not contravene, or constitute a default under, any
provision of law or regulation applicable to the Borrower (including without
limitation the Margin Regulations) or of the articles of incorporation or
by-laws of the Borrower, or of any agreement under which Debt may be incurred or
any other material agreement or instrument binding upon the Borrower or any of
its Consolidated Subsidiaries (excluding any contravention or default of any
material agreement or instrument as could not reasonably be expected to result
in a Material Adverse Change) or result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Consolidated Subsidiaries.

Section 4.3                      Binding Effect. This Agreement constitutes, and
when executed and delivered in accordance with this Agreement, each Note will
constitute, a valid and binding obligation of the Borrower, enforceable against
it in accordance with its terms, subject to (i) applicable Debtor Relief Laws
and (ii) equitable principles of general applicability (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

Section 4.4                      Financial Information.

(a)                The consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of December 31, 2019 and the related consolidated
statements of income, comprehensive income, cash flows and changes in
stockholders’ equity for the fiscal year then ended, reported on by KPMG LLP and
set forth in the Borrower’s 2019 Form 10-K, a copy of which has been delivered
to each of the Lenders or otherwise made available to the Lenders as
contemplated by Section 5.1, fairly present, in conformity with generally
accepted accounting principles in the United States, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such date and
their consolidated results of operations, cash flows and changes in
stockholders’ equity for such fiscal year.

(b)               Since December 31, 2019, there has been no material adverse
change in the consolidated financial condition, operations or assets of the
Borrower and its Consolidated Subsidiaries, taken as a whole (a “Material
Adverse Change”).

(c)                The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.



 

34

Section 4.5                      Litigation. There is no action, suit or
proceeding pending against, or to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Consolidated Subsidiaries
before any court or arbitrator or any governmental body, agency or official,
which, if determined adversely, could reasonably be expected to result in a
Material Adverse Change or which in any manner impairs the validity or
enforceability of the Loan Documents in any material respect.

Section 4.6                      Compliance with Laws.

(a)                The Borrower and its Consolidated Subsidiaries are in
compliance in all material respects with all applicable provisions of the United
States Interstate Commerce Commission Termination Act of 1995, as amended, and
all regulations, orders, rulings and official interpretations thereunder, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change.

(b)               Except as would not reasonably be expected to result in a
Material Adverse Change, each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. Except as would not reasonably be
expected to result in a Material Adverse Change, no member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any material
contribution or payment due under any Multiemployer Plan in which more than 100
employees of members of the ERISA Group participate or under any Plan, or made
any amendment to any Plan or Benefit Arrangement, any of which has resulted in
the imposition of a Lien under Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or which could reasonably be expected to subject any
Plan to the increased funding rules under Section 430 of the Internal Revenue
Code or Section 303 of ERISA, (iii) incurred any material liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA, or (iv) received any written notification that any Multiemployer Plan
is in “endangered” or “critical” status (within the meaning of Section 432 of
the Internal Revenue Code or Section 305 of ERISA) or is insolvent or has been
terminated (within the meaning of Title IV of ERISA).

Section 4.7                      Environmental Matters. Except for the Disclosed
Matters and except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Change, neither the Borrower nor any Consolidated Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

Section 4.8                      Taxes. The Borrower and its Subsidiaries have
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by them and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Borrower
or any Subsidiary or are contesting such assessment in good faith by appropriate
proceedings, except where the failure to so pay or file could not be reasonably
expected to result in a Material Adverse Change. The statute of limitations on
Internal Revenue Service examinations has expired for all years prior to 2015.



 

35

Section 4.9                      Significant Subsidiaries. Each of the
Borrower’s Significant Subsidiaries is a corporation duly incorporated, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all material governmental
licenses, authorizations, franchises, consents and approvals required to carry
on its business as now conducted, except where the failure to have such
licenses, authorizations, franchises, consents and approvals could not be
reasonably expected to result in a Material Adverse Change.

Section 4.10                  Not an Investment Company. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.11                  Full Disclosure. All written information (it being
understood that such information will be deemed to include the Borrower’s most
recent filings on Form 10-K and Form 10-Q and any filing on Form 8-K, or posting
on the Borrower’s website at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html,
filed or posted not less than three (3) Domestic Business Days prior to the date
hereof), taken as a whole, heretofore furnished by the Borrower to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by the Borrower to the Administrative Agent or any Lender
will be (in the case of any such information furnished after the date hereof,
after giving effect to any supplements thereto), complete and correct in all
material respects on the date as of which such information is stated or
certified.

Section 4.12                  No Default. No Default has occurred and is
continuing and neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any material contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected
where such default could reasonably be expected to result in a Material Adverse
Change.

Section 4.13                  Anti-Corruption Laws and Sanctions. The Borrower,
its Subsidiaries and their respective directors, officers, employees, and, to
the knowledge of the Borrower, its agents are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Borrower,
any Subsidiary or, to the knowledge of the Borrower, any of their respective
directors, officers or employees has taken any action, directly or indirectly,
that would result in a violation by such Persons of any Sanctions or
Anti-Corruption Laws.

Section 4.14                  Not an Affected Financial Institution. The
Borrower is not an Affected Financial Institution as defined in Section 1.1.



 

36

Article 5

COVENANTS

The Borrower agrees that, so long as any Lender has any Commitment hereunder or
any principal of or interest on any Loan remains unpaid:

Section 5.1                      Information. The Borrower will deliver to the
Administrative Agent for circulation to each of the Lenders:

(a)                promptly after they are publicly available, and in any event
within 15 days after they are required to be filed with the SEC after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, cash flows and changes in
stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on in
accordance with regulations of the SEC by KPMG LLP or other independent public
accountants of nationally recognized standing;

(b)               promptly after they are publicly available, and in any event
within 15 days after they are required to be filed with the SEC after the end of
each of the first three quarters of each fiscal year of the Borrower, (x) a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter, setting forth in comparative form the figures at the
end of the Borrower’s previous fiscal year, (y) the related consolidated
statement of income for such quarter and for the portion of the Borrower’s
fiscal year ended at the end of such quarter, setting forth in comparative form
the figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous fiscal year, and (z) the related consolidated statement of
cash flows for the portion of the Borrower’s fiscal year ended at the end of
such quarter, setting forth in comparative form the figures for the
corresponding portion of the Borrower’s previous fiscal year, certified by the
chief financial officer or the chief accounting officer of the Borrower (subject
to normal year-end adjustments) as to fairness of presentation, generally
accepted accounting principles and consistency as of the dates and for the
periods indicated (except for changes in generally accepted accounting
principles concurred in by the Borrower’s independent public accountants);

(c)                simultaneously with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer, the chief accounting officer, treasurer or any assistant treasurer of
the Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.7 on the date of such financial statements and (ii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto;

(d)               within 10 days after any officer of the Borrower obtains
knowledge of any Default, if such Default is then continuing, a certificate of
the chief financial officer or the chief accounting officer of the Borrower
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto;



 

37

(e)                promptly after the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), proxy statements or any other documents distributed
by the Borrower to its shareholders generally which contain equivalent
information to that contained in Forms 10-K, 10-Q and 8-K (or their equivalents)
or proxy statements, and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) which the Borrower shall have filed with the SEC; provided however
that such proxy statements or other documents distributed by the Borrower to its
shareholders need not be furnished so long as the Borrower is a reporting
company under the Securities Exchange Act of 1934, as amended;

(f)                except as would not reasonably be expected to cause a
Material Adverse Change: if and within 10 Domestic Business Days after the date
any member of the ERISA Group (i) gives or is required to give notice to the
PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA or knows that the plan
administrator of any Plan has given or is required to give notice of any
reportable event with respect to any Plan which could reasonably be expected to
constitute grounds for a termination of such Plan under Title IV of ERISA, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of the imposition of complete or partial withdrawal
liability under Title IV of ERISA or notice that any Multiemployer Plan in which
more than 100 employees of members of the ERISA Group participate is insolvent
or has been terminated (within the meaning of Title IV of ERISA), or is in
“endangered” or “critical” status (within the meaning of Section 305 of ERISA),
a copy of such notice; (iii) receives notice from the PBGC under Title IV of
ERISA of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
due under any Multiemployer Plan in which more than 100 employees of members of
the ERISA Group participate or under any Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement, any of
which has resulted in the imposition of a Lien under Section 430(k) of the
Internal Revenue Code or Section 303(k) of ERISA or could reasonably be expected
to result in such Plan becoming subject to the increased funding requirements
under Section 430 of the Internal Revenue Code or Section 303 of ERISA, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;

(g)               as soon as reasonably practicable after any officer of the
Borrower obtains knowledge of the commencement of, or of a threat of the
commencement of, any actions, suits or proceedings against the Borrower or any
of its Subsidiaries before any court or arbitrator or any Governmental Authority
which, if determined adversely, could reasonably be expected to result in a
Material Adverse Change or which in any manner questions the validity or
enforceability of the Loan Documents in any material respect, a certificate of
the chief financial officer or the chief accounting officer of the Borrower
setting forth the nature of such pending or threatened action, suit or
proceeding and such additional information with respect thereto as may be
reasonably requested by any Lender;



 

38

(h)               from time to time such additional publicly available
information regarding the financial position or business of the Borrower and its
Consolidated Subsidiaries as any Lender through the Administrative Agent may
reasonably request; and

(i)                 promptly following any request therefor, deliver information
and documentation reasonably requested by the Administrative Agent or any Lender
for purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the Beneficial
Ownership Regulation (to the extent applicable).

Information required to be delivered pursuant to this Section 5.1 shall be
deemed to have been delivered to the Administrative Agent on the date that such
information has been posted on the Borrower’s website on the Internet at
http://www.nscorp.com/content/nscorp/en/investor-relations/financial-reports/sec-filings.html
or is available on the website of the SEC at http://www.sec.gov (to the extent
such information has been posted or is available as described in such notice).
Information required to be delivered pursuant to this Section 5.1 may also be
delivered via the Platform or other electronic communication (in .pdf form)
pursuant to procedures approved by the Administrative Agent pursuant to Section
9.1 hereto. Upon the release of any such information, the Borrower shall provide
a hard copy of such document as any Lender may reasonably request from time to
time.

Section 5.2                      Maintenance of Property; Insurance.

(a)                The Borrower will keep, and will cause each Significant
Subsidiary to keep, all property deemed by the Borrower to be necessary to its
business in such order and condition as the Borrower shall consider prudent,
ordinary wear and tear excepted.

(b)               The Borrower will maintain insurance (or self-insurance) in
such amounts as it reasonably deems necessary to carry on its business on terms
the Borrower reasonably deems appropriate.

Section 5.3                      Conduct of Business and Maintenance of
Existence. The Borrower will preserve, renew and keep in full force and effect
its corporate existence, except as permitted by Section 5.9, and its rights,
privileges and franchises reasonably deemed by the Borrower to be necessary in
the normal conduct of business, except where the failure to maintain such
rights, privileges and franchises could not be reasonably expected to result in
a Material Adverse Change. The Borrower will cause each of its Significant
Subsidiaries to continue to engage in business of the same general type as now
conducted by it, and will cause each of them to preserve, renew and keep in full
force and effect their respective corporate existence and their respective
rights, privileges and franchises reasonably deemed by the Borrower to be
necessary in the normal conduct of business, except where the failure to
maintain such rights, privileges and franchises could not be reasonably expected
to result in a Material Adverse Change. Nothing in this Section 5.3 shall
prohibit a merger, consolidation or share exchange pursuant to which any two
corporations shall be combined into a single corporation or the acquisition by
any corporation of substantially all of the assets of another corporation.



 

39

Section 5.4                      Compliance with Laws. The Borrower will comply,
and cause each Subsidiary to comply, in all material respects, with all
applicable laws, ordinances, rules, regulations, and requirements of
Governmental Authorities (including, without limitation, the Interstate Commerce
Commission Termination Act of 1995, Environmental Laws, ERISA Anti-Corruption
Laws and applicable Sanctions, and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where such failure could not be reasonably expected
to result in a Material Adverse Change.

Section 5.5                      Payment of Obligations. The Borrower will pay
and discharge, and will cause each Significant Subsidiary to pay and discharge,
at or before maturity, all their respective material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like which if unpaid would by law give rise to a Lien not
permitted by this Agreement), except, where the same may be contested in good
faith by appropriate proceedings or, where the failure to pay such obligation or
liability could not be reasonably expected to result in a Material Adverse
Change, and will maintain, and will cause each Significant Subsidiary to
maintain, in accordance with generally accepted accounting principles,
appropriate reserves for the accrual of any of the same.

Section 5.6                      Inspection of Property, Books and Records. The
Borrower will keep, and will cause each Significant Subsidiary to keep, proper
books of record and account in accordance with generally accepted accounting
principles; and will permit, and will cause each Subsidiary to permit,
representatives designated in writing by any Lender at such Lender’s expense
(coordinated through the Administrative Agent), and subject to such limitations
as the Borrower may reasonably impose to insure safety or compliance with any
applicable legal or contractual restrictions, to visit and inspect any of their
respective properties, to examine and make abstracts from any of their corporate
books and financial records and to discuss their respective affairs, finances
and accounts with their respective principal officers, all at such reasonable
times during normal business hours, after reasonable prior notice; provided
that, unless a Default of Event of Default shall have occurred and be
continuing, there shall be no more than two such inspections by the
Administrative Agent and the Lenders taken as a whole during any fiscal year.

Section 5.7                      Leverage Ratio. The Leverage Ratio will not
exceed, at any time on or after the Effective Date, 65%.

Section 5.8                      Negative Pledge. Neither the Borrower nor any
Subsidiary will create, assume or suffer to exist any Lien on any other asset
now owned or hereafter acquired by it except:

(a)                Liens existing on the date of this Agreement that have
attached (or that hereafter attach, pursuant to agreements in effect on the date
hereof, to assets not owned by Persons subject to such agreements on the date
hereof);

(b)               any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary and not created in contemplation of such event;



 

40

(c)                any Lien (created pursuant to an equipment trust agreement,
conditional sale agreement, chattel mortgage or lease or otherwise) on any asset
or pool of assets securing Debt incurred or assumed for the purpose of financing
all or any part of the cost of acquiring, constructing or rebuilding such asset
or pool of assets;

(d)               any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary and
not created in contemplation of such event;

(e)                any Lien existing on any asset prior to the acquisition
thereof by the Borrower or a Subsidiary and not created in contemplation of such
acquisition;

(f)                Liens created, assumed or existing on assets associated with
real estate development projects or development joint ventures;

(g)               any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section, provided that such Debt is not increased (other than by
the Permitted Additional Amount) and is not secured by any additional assets
(other than any replacement assets);

(h)               inchoate tax Liens;

(i)                 Liens arising in the ordinary course of its business, which
(i) do not secure Debt or Derivatives Obligations and (ii) do not, in the
aggregate, materially detract from the value of its material assets or
materially impair the use thereof in the operation of its business;

(j)                 Liens on “margin stock” (as defined in the Margin
Regulations), if and to the extent that the value of such margin stock exceeds
25% of the total assets of the Borrower and its Subsidiaries subject to this
Section;

(k)               Liens on cash and cash equivalents securing Derivatives
Obligations, provided that the aggregate amount of cash and cash equivalents
subject to such Liens may at no time exceed $100,000,000;

(l)                 Liens upon real and/or personal property, which property was
acquired after the Closing Date (by purchase, construction or otherwise) by the
Borrower or any of its Subsidiaries, provided that each of such Liens exists
only on such property and any proceeds or replacements thereof;

(m)             Liens not otherwise permitted by the foregoing clauses of this
Section securing Debt in an aggregate principal amount at any time outstanding
not in excess of 12.5% of Consolidated Net Tangible Assets; and

(n)               Liens on assets of a Subsidiary to secure obligations owed by
such Subsidiary to the Borrower.

Notwithstanding the foregoing, neither the Borrower nor any Subsidiary will
create, assume, incur or suffer to exist any Lien otherwise permitted by this
Section 5.8 on any equity interest or Debt of Norfolk Southern Railway Company
now directly owned or hereafter acquired to secure any Debt for money borrowed
or Debt evidenced by a bond, note, debenture or other evidence of indebtedness,
without in any such case making effective provision whereby all of the
obligations owing hereunder shall be secured equally and ratably with such Debt.



 

41

Section 5.9                      Consolidations, Mergers and Sales of Assets.

(a)                The Borrower will not (i) consolidate or merge with or into
any other Person or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any other Person; provided
that the Borrower may merge or consolidate with another Person or sell all or
substantially all of its assets to another Person if:

(A)             the Person surviving such merger or consolidation, or the Person
that acquires substantially all of the Borrower’s assets, is a business
corporation incorporated under the laws of a State of the United States of
America;

(B)              the Person surviving such merger or consolidation, if not the
Borrower, or the Person that acquires substantially all of the Borrower’s
assets, (i) executes and delivers to the Administrative Agent and each of the
Lenders an instrument in form reasonably satisfactory to the Administrative
Agent pursuant to which such Person assumes all of the Borrower’s obligations
under the Loan Documents as theretofore amended or modified, including the full
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan made to the Borrower
pursuant to this Agreement, the full and punctual payment of all other amounts
payable hereunder and the performance of all of the other covenants and
agreements contained herein, (ii) provides to the Administrative Agent and the
Lenders, at least 5 Domestic Business Days prior to the closing of such merger,
consolidation or sale of assets, (x) all documentation and other information
requested by the Administrative Agent or any Lender in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations and (y) to the extent such Person qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation and (iii) if requested by the Required Lenders, delivers an
opinion of counsel reasonably satisfactory to the Required Lenders (it being
understood that an opinion delivered substantially in the form provided on the
Closing Date shall be reasonably satisfactory), in each case after giving effect
to such merger, consolidation or sale of assets, as the case may be; and

(C)              immediately after giving effect to such merger, consolidation
or sale of assets, no Default shall have occurred and be continuing and the
representations and warranties of the Borrower contained in this Agreement shall
be true in all material respects (or, if qualified as to materiality, in all
respects) as if made immediately after such merger, consolidation or sale of
assets (except to the extent such representations and warranties specifically
relate to an earlier date, in which case, such representations and warranties
shall be true in all material respects (or, if qualified as to materiality, in
all respects) as of such earlier date).



 

42

It is understood that: (i) the reference in Section 4.4(b) to changes in respect
of the Borrower and its Consolidated Subsidiaries refers to changes from the
business and consolidated financial position of Norfolk Southern Corporation and
its Consolidated Subsidiaries at such date, including changes that occur as a
result of another Person becoming the Borrower pursuant to such a merger,
consolidation or sale of assets and (ii) the references in Section 6.1(l) to
individuals who were directors of the Borrower at any time before such a merger,
consolidation or sale of assets refers only to individuals who were directors of
the Person who was the Borrower at that time. No Person who was the Borrower
shall be released from any of its obligations hereunder upon the assumption of
such obligations by another Person. For purposes of this Section, the term
“consolidate with” means a transaction in which the Borrower and another
corporation consolidate to form a new corporation pursuant to the laws of their
jurisdictions of incorporation and in which the Borrower and such other
corporation cease to exist as separate corporate entities.

(b)               Subject to subsection (a) above and subsection (c) below, the
Borrower and its Subsidiaries will not sell, lease or otherwise transfer,
directly or indirectly, all or any substantial part of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any other Person.

(c)                The Borrower will at all times own, directly or indirectly
all of the shares of capital stock or other ownership interests of Norfolk
Southern Railway Company, or the successor thereto by merger, consolidation or
share exchange or the Person, if any, who has acquired substantially all of such
corporation’s assets (“NSRC”), except directors’ qualifying shares. The Borrower
will cause NSRC to continue to own and operate the railroads and any material
related assets owned and operated by it on the date hereof; provided that
nothing in this Section shall prohibit dispositions (by sale, merger or
otherwise) by NSRC of (A) assets in the ordinary course of business or (B)
obsolete or unproductive assets.

Section 5.10                  Use of Proceeds. The proceeds of the Loans will be
used by the Borrower for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower will not request any Borrowing, and the Borrower
shall not use the proceeds of any Borrowing (i) to purchase or carry “margin
stock” (as defined in the Margin Regulations) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose, in each case in violation of Margin
Regulations, or (ii) directly or knowingly indirectly (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case, in any manner that would
result in the violation of any Sanctions applicable to any party hereto.



 

43

Section 5.11                  Limitation on Subsidiary Debt. The Borrower will
not permit any of its Subsidiaries to incur or at any time be liable with
respect to any Debt except:

(a)                Debt owing to the Borrower or a Subsidiary all of the
outstanding common stock of which (other than directors’ qualifying shares) is
owned directly or indirectly by the Borrower;

(b)               Debt of Subsidiaries not otherwise permitted by this Section
in an aggregate principal amount at any time outstanding not exceeding
$1,250,000,000;

(c)                Guarantees by any Subsidiary of Debt of its own Subsidiaries,
provided that the Debt guaranteed is permitted under this Section;

(d)               Debt of any Person at the time such Person becomes a
Subsidiary and not incurred in contemplation of such event;

(e)                Debt of a Subsidiary in existence on the Effective Date and
extensions, renewals and refinancings thereof, provided that the principal
amount of such Debt is not increased except by an amount no greater than the
Permitted Additional Amount;

(f)                Debt of a Subsidiary incurred in connection with the
financing of any asset, but solely to the extent that under the terms of such
Debt the obligations of such Subsidiary with respect to such Debt may be
satisfied by recourse only to such asset and the proceeds and replacements
thereof;

(g)               obligations (contingent or otherwise) of any Subsidiary
arising under any swap contract or hedge agreement; provided that such
obligations are (or were) entered into in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets or property held or reasonably anticipated by
such Person, and not for purposes of speculation;

(h)               Debt arising from the endorsement of instruments in the
ordinary course of business;

(i)                 Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; and

(j)                 Debt of Subsidiaries incurred or assumed (in connection with
an equipment trust agreement, conditional sale agreement, chattel mortgage or
lease or otherwise) for the purpose of directly or indirectly financing all or
any part of the cost of acquiring, constructing or rebuilding any asset and any
renewal, extension or refinancing thereof; provided that the aggregate principal
amount of such Debt (other than extensions, renewals and refinancings that do
not increase the principal amount thereof except by an amount no greater than
the Permitted Additional Amount) incurred or assumed in any fiscal year of the
Borrower pursuant to this clause (j) shall not exceed $800,000,000.



 

44

Section 5.12                  Transactions with Affiliates. The Borrower will
not, and will not permit any Subsidiary to, directly or indirectly, pay any
funds to or for the account of, make any Investment in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect, any transaction with, any Affiliate except on an arm’s-length basis
on terms no less favorable in any material respect to the Borrower or such
Subsidiary than could have been obtained from a third party who was not an
Affiliate; provided that the foregoing provisions of this Section shall not
prohibit (i) the declaration or payment of any lawful dividend or other payment
ratably in respect of all of its capital stock of the relevant class, (ii)
transactions entered into in the ordinary course of business with joint ventures
in which the Borrower has a direct or indirect interest to the extent the
Borrower has determined in its reasonable judgment that the business purpose
achieved by such transactions renders the terms thereof reasonable or (iii) any
payment under any tax sharing agreement entered into among the Borrower and any
of its Subsidiaries.

Article 6

DEFAULT

Section 6.1                      Events of Default. If one or more of the
following events (“Events of Default”) shall have occurred and be continuing:

(a)                the Borrower shall default in the payment when due of any
principal of any Loan, or shall default in the payment, within 10 days of the
due date thereof, of any interest, fees or other amount payable hereunder;

(b)               the Borrower shall fail to observe or perform any covenant
contained in Sections 5.7 to 5.12, inclusive;

(c)                the Borrower shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those covered by clause (a)
or (b) above) for 30 days after written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender;

(d)               any representation, warranty or certification made (or deemed
made) by the Borrower in any Loan Document or in any certificate, financial
statement or other document delivered pursuant to any Loan Document shall prove
to have been incorrect in any material respect when made (or deemed made);

(e)                the Borrower or any of its Subsidiaries shall fail to make
any payment in respect of any Material Debt when due or within any applicable
grace period;

(f)                any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt or enables the holder of such
Debt or any Person acting on such holder’s behalf to accelerate the maturity
thereof;

(g)               the Borrower or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Debtor Relief Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of, or
taking possession by, any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate action to authorize any of the foregoing;



 

45

(h)               an involuntary case or other proceeding shall be commenced
against the Borrower or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any Debtor
Relief Law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Significant Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

(i)                 any member of the ERISA Group shall fail to pay when due an
amount or amounts which it shall have become liable to pay under Title IV of
ERISA that when aggregated could reasonably be expected to cause a Material
Adverse Change; or (i) notice of intent to terminate a Material Plan, or notice
that a Material Plan is in “at risk” status (within the meaning of Section 303
of ERISA) or notice that a Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 305 of ERISA), shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or (ii) the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or (iii) a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default (within the meaning of Section 4219(c)(5) of
ERISA) with respect to, one or more Multiemployer Plans; and in each case in
clauses (i) through (iii) above, such event or condition together with all other
such events or conditions, if any, could reasonably be expected to cause a
Material Adverse Change;

(j)                 a judgment or order for the payment of money (not paid or
covered by insurance (except for deductibles) as to which the relevant insurance
company has acknowledged coverage) in excess of $175,000,000 shall be rendered
against the Borrower or any Significant Subsidiary and such judgment or order
shall continue unsatisfied, unreversed, unvacated, undischarged and unstayed for
a period of 30 days;

(k)               any person or group of persons (within the meaning of Section
13 or 14 of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under said Act) of 30% or more of the outstanding shares of common stock of the
Borrower;

(l)                 at any time Continuing Directors shall not constitute a
majority of the board of directors of the Borrower (“Continuing Director” means
at any time each (i) individual who was a director of the Borrower 24 months
before such time, (ii) individual whose election or nomination as a director of
Borrower was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
the board of directors of the Borrower and (iii) individual whose election or
nomination to the board of directors of the Borrower was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the board of directors of the
Borrower); or



 

46

(m)             any material provision of any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all obligations hereunder,
ceases to be in full force and effect; or the Borrower or any other Person
contests in writing the validity or enforceability of any provision of any Loan
Document; or the Borrower denies in writing that it has any or further liability
or obligation under any Loan Document, or purports in writing to revoke,
terminate or rescind any Loan Document;

then, and in every such event, the Administrative Agent shall if requested by
the Required Lenders by notice to the Borrower (i) terminate the Commitments and
they shall thereupon terminate, and (ii) if requested by the Required Lenders,
by notice to the Borrower declare the Loans (together with accrued interest
thereon) to be, and the Loans (together with accrued interest thereon) shall
thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon terminate and the Loans (together with accrued
interest thereon) shall become immediately due and payable without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Borrower.

Section 6.2                      Notice of Default. The Administrative Agent
shall give notice to the Borrower under Section 6.1(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.

Article 7

ADMINISTRATIVE AGENT

Section 7.1                      Appointment and Authorization. Each Lender
irrevocably appoints and authorizes the Administrative Agent to take such action
as agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms thereof, together with all
such powers as are reasonably incidental thereto. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Section 7.2                      Agents and Affiliates. The Administrative Agent
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not the Administrative Agent, and the Administrative Agent and its Affiliates
may engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if it were not an Agent hereunder.



 

47

Section 7.3                      Exculpatory Provisions.

(a)                The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

(ii)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
Borrower’s affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of such Person’s affiliates in any capacity.

(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it pursuant to this Agreement (i) with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
6.1 and 9.5), or (ii) in the absence of its own gross negligence, willful
misconduct or material breach of its obligations under the Loan Documents as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower or a Lender.

(c)                The Administrative Agent shall not be responsible for, or
have any duty to ascertain or inquire into, (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article 3 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.



 

48

Section 7.4                      Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet- or intranet-website posting or other distribution) believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 7.5                      Delegation of Duties. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent. The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

Section 7.6                      Indemnification. For so long as the
Administrative Agent and the Swingline Lender shall serve in that respective
capacity, each Lender shall, ratably in accordance with its Commitment (or, if
the Commitments shall have terminated, the aggregate outstanding principal
amount of its Loans), indemnify such Administrative Agent, the Swingline Lender
and each of their respective Related Parties (to the extent not reimbursed by
the Borrower) against any reasonable out-of-pocket cost, expense (which in the
case of counsel, shall be limited to the reasonable and documented out-of-pocket
fees and disbursements of one counsel to the Administrative Agent or Swingline
Lender, as applicable, and, if necessary, special counsel acting in applicable
multiple jurisdictions and a local counsel in each relevant jurisdiction),
claim, demand, action, loss or liability (except such as result from such
Indemnitee’s or any Related Indemnified Person’s gross negligence or willful
misconduct or material breach of its or any Related Indemnified Person’s
obligations under the Loan Documents) that such Indemnitee may suffer or incur
in connection with this Agreement or any action taken or omitted by such
Indemnitee hereunder.



 

49

Section 7.7                      Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.8                      Successor Administrative Agent. The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
bank with an office in New York, organized or licensed under the laws of the
United States of America or of any State thereof and having a combined capital
and surplus of at least $1,000,000,000. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent.

Section 7.9                      Administrative Agent’s Fees. The Borrower shall
pay to the Administrative Agent for its own account fees in the amounts and at
the times previously agreed upon between the Borrower and the Administrative
Agent.

Section 7.10                  Syndication Agents, Arrangers and Documentation
Agents. Neither the Syndication Agents, the Arrangers, nor the Documentation
Agents shall have any duties or responsibilities hereunder in their respective
capacities as such.

Section 7.11                  Certain ERISA Matters.

(a)                Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that at least one
of the following is and will be true:

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,



 

50

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

(a)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

Article 8

CHANGE IN CIRCUMSTANCE

Section 8.1                      Changed Circumstances.

(a)                Basis for Determining Interest Rate Inadequate or Unfair.
Subject to clause (b) below, if on or prior to the first day of any Interest
Period for any Euro-Dollar Loan:



 

51

(i)                 the Administrative Agent shall determine that deposits in
dollars (in the applicable amounts) are not being offered to banks in the
relevant market for such Interest Period,

(ii)               the Administrative Agent shall determine that reasonable and
adequate means do not exist for ascertaining the London Interbank Offered Rate
for such Interest Period with respect to a proposed Euro-Dollar Loan, or

(iii)             the Required Lenders advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Euro-Dollar Loans for such Interest Period,

then, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist
(which notice the Administrative Agent shall deliver immediately upon its
becoming aware thereof), (i) any Notice of Borrowing requesting a Euro-Dollar
Loan shall be made as a Base Rate Loan and (ii) each outstanding Euro-Dollar
Loan shall be converted into a Base Rate Loan on the last day of the then
current Interest Period applicable thereto. Unless the Borrower notifies the
Administrative Agent at least two Domestic Business Days before the date of any
Euro-Dollar Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing.

(b)               Effect of Benchmark Transition Event.

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the London Interbank Offered Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 P.M. on the fifth (5th) Domestic Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the London
Interbank Offered Rate with a Benchmark Replacement pursuant to this Section
8.1(b) will occur prior to the applicable Benchmark Transition Start Date.

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Administrative Agent in
consultation with the Borrower will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.



 

52

(iii)             Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 8.1(b), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 8.1(b).

(iv)             Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, (i) the
Borrower may revoke any request for a Euro-Dollar Loan of, conversion to or
continuation of Euro-Dollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans, (ii) the obligation of the Lenders to make or
maintain Euro-Dollar Loans shall be suspended, (iii) the Euro-Dollar Rate
component shall no longer be utilized in determining the Base Rate and (iv) any
request by the Borrower to borrow Swingline Loans at the Euro-Dollar Market
Index Rate shall be ineffective.

Section 8.2                      Illegality. If, on or after the date of this
Agreement, the adoption of any applicable law, rule or regulation, or any change
in any applicable law, rule or regulation, or any change in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for any Lender (or its Euro-Dollar Lending
Office) to make, maintain or fund its Euro-Dollar Loans and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist (which notice such Lender shall
give immediately upon its becoming aware thereof), the obligation of such Lender
to make Euro-Dollar Loans, or to convert outstanding Loans into Euro-Dollar
Loans, shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Lender shall designate a different Euro-Dollar
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. If such notice is given, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (a) on the last day of
the then current Interest Period applicable to such Euro-Dollar Loan if such
Lender may lawfully continue to maintain and fund such Loan to such day or (b)
immediately if such Lender shall determine that it may not lawfully continue to
maintain and fund such Loan to such day.



 

53

Section 8.3                      Increased Cost and Reduced Return.

(a)                If any Change in Law shall impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance assessment or similar
requirement (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System, but excluding, with respect to
any Euro-Dollar Loan, any such requirement with respect to which such Lender is
entitled to compensation during the relevant Interest Period under Section 2.7)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Applicable Lending Office) or shall impose on any Lender (or
its Applicable Lending Office) or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
(except, in each case, for any Tax, which shall be addressed solely in Section
8.4), and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making, converting to, continuing
or maintaining any Loan or of maintaining its obligation to make any such Loan,
or to reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement with respect thereto, by an
amount deemed by such Lender to be material, then, within 60 days after demand
by such Lender (with a copy to the Administrative Agent), the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such increased cost incurred or reduction suffered.

(b)               If any Lender shall have determined that any Change in Law
affecting such Lender (or its Applicable Lending Office) or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on capital of such Lender
(or on the capital of such Lender’s holding company) as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender (or such
Lender’s holding company) could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy) by an amount deemed by such
Lender to be material, then from time to time, within 60 days after demand by
such Lender (with a copy to the Administrative Agent), the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender (or
such Lender’s holding company) for such reduction.

(c)                Each Lender will promptly notify the Borrower and the
Administrative Agent of any event, past or prospective, of which it has
knowledge that will entitle such Lender to compensation pursuant to this Section
8.3, or which such Lender believes is reasonably likely to entitle such Lender
to compensation pursuant to this Section 8.3, and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender,
be otherwise disadvantageous to such Lender. A certificate of any Lender
claiming compensation under this Section 8.3 (for itself or for a Participant)
and setting forth the additional amount or amounts to be paid to it hereunder
and indicating in reasonable detail the computation thereof shall be conclusive
in the absence of manifest error. In determining such amount, such Lender may
use any reasonable averaging and attribution methods.



 

54

(d)               The Borrower shall not be liable pursuant to this Section 8.3
to any Lender to compensate it for any cost or reduction incurred or suffered
more than 45 days before receipt by the Borrower of a notice from such Lender
referring to the event that gave rise to such cost or reduction.

(e)                This Section 8.3 shall not require the Borrower to reimburse
any Lender for any Taxes that are otherwise covered by the payment of additional
amounts or the indemnity set forth in Sections 8.4(b) or (d), respectively or
for any Excluded Taxes.

Section 8.4                      Taxes. For the purposes of this Section 8.4 the
following terms have the following meanings:

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
and franchise, branch profits or similar taxes in each case (A) imposed, by a
jurisdiction under the laws of which such Recipient is organized or located or
in which its principal executive office is located or, in the case of each
Lender, in which its Applicable Lending Office is located, or (B) that are Other
Connection Taxes (ii) in the case of each Lender, any withholding tax imposed on
such payments pursuant to a law in effect on the date on which such Lender first
becomes a party to this Agreement or designates a new Applicable Lending Office
(except in each case to the extent that amounts with respect to Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Applicable
Lending Office), (iii) Taxes attributable to such Recipient’s failure to comply
with Section 8.4(f), and (iv) Taxes imposed pursuant to FATCA.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any transaction pursuant to or enforced any Loan
document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any present or future stamp, court or documentary
intangible, recording, filing or similar Taxes that arise from any payment made
under, or from the execution, delivery, performance, enforcement or registration
of, this Agreement or any Note, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 8.6).

“Recipient” means the Administrative Agent or any Lender, as applicable.



 

55

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

(a)                Except as required by applicable law, any and all payments by
or on behalf of the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made without
withholding or deduction for any Taxes; provided that, if any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is required
by law to deduct or withhold any Indemnified Taxes from any such payments, (i)
the sum payable by the Borrower shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) such Withholding Agent shall make such deductions or withholding,
(iii) such Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 9.1, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(b)               The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c)                The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Indemnified Taxes (including,
without limitation, any Indemnified Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) that are payable or paid by
such Lender or the Administrative Agent (as the case may be) and any reasonable
and invoiced out-of-pocket expenses arising therefrom or with respect thereto,
provided, however, that the Borrower shall not be required to indemnify any
Lender or the Administrative Agent under this Section 8.4 for any liability
arising as a result of such Lender’s or the Administrative Agent’s willful
misconduct or gross negligence (including failure to timely withhold and report)
as determined in a final, non-appealable judgment of a court of competent
jurisdiction. This indemnification shall be paid within 30 days after such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor (which demand shall identify the nature and the amount of Indemnified
Taxes and Other Taxes for which indemnification is being sought).

(d)               Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Indemnified
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.6(b) relating to the maintenance of a Participant Register and (iii)
any “Excluded Taxes” that are attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).



 

56

(e)                Each Lender that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent on or before the date on which it becomes a party
to this Agreement two properly completed and duly signed copies of U.S. Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. Federal withholding Tax. Each Lender that is not a “United
States Person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
or the Administrative Agent (but only so long as such Non-U.S. Lender remains
lawfully able to do so), shall provide the Borrower and the Administrative Agent
with (i) two copies of a properly completed Internal Revenue Service Form
W-8BEN-E (or W-8BEN, as applicable), Form W-8ECI or Form W-8IMY (or successor
forms) (together with any applicable underlying Internal Revenue Service forms),
(ii) in the case of a Non-U.S. Lender claiming exemption from U.S. Federal
withholding Tax under Sections 871(h) or 881(c) of the Internal Revenue Code
with respect to payments of “portfolio interest”, the applicable Internal
Revenue Service Form W-8, or any successor form prescribed by the Internal
Revenue Service, and a statement substantially in the relevant form of Exhibit
D, each properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. Federal withholding Tax on
payments under this Agreement or any Note, or (iii) any other form prescribed by
applicable requirements of U.S. Federal income Tax law as a basis for claiming
exemption from or a reduction in U.S. Federal withholding Tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Each Lender
further agrees (but only so long as such Lender is lawfully able to do so) to
deliver to the Borrower and the Administrative Agent duly completed copies of
the above-mentioned Internal Revenue Service forms on or before the earlier of
(i) the date that is 30 days before the date that any such form expires or
becomes obsolete or otherwise is required to be resubmitted as a condition to
obtaining an exemption from withholding of U.S. Federal income Tax and (ii) 30
days after the occurrence of any event which would require a change in the most
recent form previously delivered to the Borrower and the Administrative Agent.

(f)                Notwithstanding anything to the contrary in this Agreement,
for any period with respect to which a Lender has failed to provide the Borrower
or the Administrative Agent with the appropriate form or certificate pursuant to
Section 8.4(f), or with respect to which any representation or certification on
any such form or certificate is, or proves to be, materially incorrect, false or
misleading when so made such Lender shall not be entitled to receive additional
amounts or indemnification under Sections 8.4(b) or (d), respectively, with
respect to Indemnified Taxes, to the extent that such Indemnified Taxes would
not have been imposed but for such Lender’s failure to provide such form or
certificate or such Lender’s materially incorrect, false or misleading
representation or certification, and such Lender shall indemnify and reimburse
the Borrower for any Indemnified Taxes that were required to be withheld but
which were not withheld as a result of such Lender’s materially incorrect, false
or misleading representations or certifications; provided that if a Lender that
is otherwise exempt from or subject to a reduced rate of withholding Tax,
becomes subject to Indemnified Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps (at such Lender’s sole
cost and expense) as such Lender shall reasonably request to assist such Lender
to recover such Indemnified Taxes.



 

57

(g)               If a payment made to a Lender hereunder or under any Note
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

(h)               If the Borrower is required to pay additional amounts to or
for the account of any Lender pursuant to this Section, then, (i) such Lender
will (at the request of the Borrower) use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if, in the judgment of such
Lender, such change (x) will eliminate or reduce any such additional payment
which may thereafter accrue and (y) is not otherwise disadvantageous to such
Lender or (ii) if such Lender does not change the jurisdiction of its Applicable
Lending Office, the Borrower shall have the right to designate a substitute
lender or lenders pursuant to Section 8.6 hereof.

(i)                 Upon the reasonable request of the Borrower, and at the
Borrower’s expense, each Lender shall use reasonable efforts to cooperate with
the Borrower with a view to obtain a refund of any Taxes for which the Borrower
has indemnified such Lender under this Section 8.4 if obtaining such refund
would not, in the sole judgment of such Lender, exercised in good faith, be
disadvantageous to such Lender. If a Lender shall receive a refund from a taxing
authority of any Taxes paid by the Borrower pursuant to subsections (b), (c) or
(d) above, such Lender shall promptly pay to the Borrower the amount so received
without interest (other than interest received from the taxing authority with
respect to such refund) and net of out-of-pocket expenses incurred in obtaining
such refund; provided that such Lender shall only be required to pay to the
Borrower such amounts as such Lender in its sole discretion, exercised in good
faith, determines are attributable to Taxes paid by the Borrower. In the event
such Lender or the Administrative Agent is required to repay the amount of such
refund (including interest, if any), the Borrower, upon the request of such
Lender or the Administrative Agent (as the case may be), agrees to promptly
return to such Lender or the Administrative Agent the amount of such refund and
interest, if any (plus penalties, interest and other charges imposed in
connection with the repayment of such amounts by such Lender or the
Administrative Agent).



 

58

(j)                 Notwithstanding the foregoing, nothing in this Section 8.4
shall be construed to (i) entitle the Borrower or any other Persons (A) to any
information determined by any Lender or the Administrative Agent, in its sole
discretion, exercised in good faith, to be confidential or proprietary
information of such Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4, (B) to any tax or financial
information of any Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4 or (C) to inspect or review any books
and records of any Lender or the Administrative Agent unrelated to matters
specifically related to this Section 8.4, or (ii) interfere with the rights of
any Lender or the Administrative Agent to conduct its fiscal or tax affairs in
such manner as it deems fit.

Section 8.5                      Base Rate Loans Substituted for Affected
Euro-Dollar. If (i) the obligation of any Lender to make, or convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 8.2 or (ii)
any Lender has demanded compensation under Sections 8.3(a) or 8.4, or the
Borrower is required to make any additional payments under Section 8.4 in
respect of any payments to any Lender, in either case with respect to its
Euro-Dollar Loans, and the Borrower shall, by at least five Euro-Dollar Business
Days’ prior notice to such Lender through the Administrative Agent, have elected
that the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies the Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer apply:

(a)                all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Dollar Loans shall instead be Base Rate
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Lenders), and

(b)               after each of its Euro-Dollar Loans has been repaid (or
converted to a Base Rate Loan), all payments of principal which would otherwise
be applied to repay such Euro-Dollar Loans shall be applied to repay its Base
Rate Loans instead.

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

Section 8.6                      Substitution of Lenders. If (a) any Lender has
demanded compensation under Sections 8.3 or 8.4, (b) the Borrower is required to
make any additional payments under Section 8.4 in respect of any payment to any
Lender, (c) any Lender becomes a Defaulting Lender or (d) any Lender does not
consent to any proposed amendment, supplement, modification, consent or waiver
of any provision of this Agreement or any other Loan Document that requires the
consent of each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained), the Borrower shall
have the right to designate a substitute lender or lenders reasonably acceptable
to the Administrative Agent (which may be one or more of the Lenders) to
purchase the Loans and assume the Commitments of such Lender, and each Lender
agrees in such event that, if the Borrower so designates a substitute or
substitutes, it will sell its Loans and assign its rights under this Agreement
to such substitute or substitutes as soon as reasonably possible (and in any
event within 30 days) after such designation, on substantially the terms set
forth in Exhibit B, for a payment equal to the principal amount of its Loans
plus all interest on such Loans and all facility fees accrued but unpaid up to
but excluding the date of such payment plus any loss or expense incurred by such
Lender (other than a Defaulting Lender) (or by an existing Participant in the
related Loan of such Lender (other than a Defaulting Lender)), in connection
with such payment, including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties as contemplated
under Section 2.14, but excluding loss of margin for the period after any such
payment, as reasonably determined by it; provided that in connection with any
substitution pursuant to clause (d) above, (i) such substitution does not
conflict with any applicable law, rule or regulation and (ii) no Event of
Default pursuant to Section 6.1(a), Section 6.1(g) or Section 6.1(h) shall have
occurred and be continuing at the time of such substitution; provided further
that, in connection with any substitution pursuant to this Section, the
substitute or substitutes shall purchase, at par, all Loans and other amounts
owing to such replaced Lender on or prior to the date of substitution.



 

59

Section 8.7                      Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

(i)                 fees shall cease to accrue on the Commitment of such
Defaulting Lender pursuant to Section 2.8;

(ii)               any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 6 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.4(b) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Swingline Lender hereunder; third, as the Borrower may
request (so long as no Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fifth, to the payment of any amounts owing to any Lenders
or the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by such Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and seventh, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;



 

60

(iii)             all or any part of such Defaulting Lender’s participation in
Swingline Loans shall be reallocated among the non-Defaulting Lenders pro rata
in accordance with their respective Commitments (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment. If the
reallocation described in this clause (iii) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure. Subject to Section 9.15, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation; and

(iv)             the Commitment (or, if applicable, the Loans) of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.5); provided,
that this clause (iv) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of all
Lenders or each Lender affected thereby.

(b)               If the Borrower and the Administrative Agent agree in writing
that a Lender that is a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no cancellation or termination of such
Lender’s status as a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

(c)                So long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Swingline
Loan.



 

61

Article 9

MISCELLANEOUS

Section 9.1                      Notices. All notices, requests and other
communications to any party hereunder shall be in writing (including bank wire,
facsimile transmission, electronic mail or similar writing) and shall be given
to such party:

(a)                in the case of the Borrower, to Norfolk Southern Corporation,
1200 Peachtree Street, NE, Suite 12141, Atlanta, GA 30309, Attention of: Clyde
H. Allison, Jr., Vice President and Treasurer (Facsimile No.: (404) 529-1086)
(Email: jake.allison@nscorp.com);

(b)               in the case of the Administrative Agent, to Wells Fargo Bank,
National Association, MAC D1109-019, 1525 West W.T. Harris Blvd. 1B1, Charlotte,
NC 28262, Attention of: Syndication Agency Services (Facsimile No.: (704)
715-0092) (Email: Agencyservices.requests@wellsfargo.com, with a copy to
Dylan.Wright@wellsfargo.com; kevin.valenta@wellsfargo.com;
ben.wright@wellsfargo.com; Peter.R.Martinets@wellsfargo.com);

(c)                in the case of the Swingline Lender, to Wells Fargo Bank,
National Association, MAC D1109-019, 1525 West W.T. Harris Blvd. 1B1, Charlotte,
NC 28262, Attention of: Syndication Agency Services (Facsimile No.: (704)
715-0092) (Email: Agencyservices.requests@wellsfargo.com, with a copy to
Dylan.Wright@wellsfargo.com; kevin.valenta@wellsfargo.com;
ben.wright@wellsfargo.com; Peter.R.Martinets@wellsfargo.com);

(d)               in the case of any Lender, at its address set forth in its
Administrative Questionnaire; or

(e)                in the case of any party, such other address as such party
may hereafter specify for the purpose by notice to the Administrative Agent and
the Borrower.

Each such notice, request or other communication shall be effective (i) if given
by mail, 72 hours after such communication is deposited in the mail with first
class postage prepaid, addressed as aforesaid or (ii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Administrative Agent under Article 2 or Article 8 shall not be
effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished via the Platform or other electronic communications (in .pdf form)
pursuant to procedures approved by the Administrative Agent (upon any such
procedures’ approval, the Administrative Agent shall provide notice thereof to
the applicable Lender); provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications (in .pdf form) pursuant to procedures approved by it
prior to such communication (upon any such procedures’ approval, the
Administrative Agent shall provide notice thereof to the Lenders); provided that
approval of such procedures may be limited to particular notices or
communications.



 

62

(f)                The Platform is provided “as is” and “as available.” Neither
the Administrative Agent nor any of its Affiliates nor any of the respective
directors, officers, agents or employees of the foregoing warrantS the adequacy
of the Platform, and such parties expressly disclaim liability for errors in or
omission from the Communications (as defined below). No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
such party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of Related Parties have any liability to
the Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through the Platform. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of the Borrower pursuant to any Loan Document
or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

Section 9.2                      No Waivers. Except as otherwise set forth in
this Agreement, no failure or delay by any party hereto in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in the Loan Documents shall be cumulative to, and not
exclusive of, any rights or remedies provided by law.

Section 9.3                      Expenses; Indemnification. The Borrower shall
pay within 10 Domestic Business Days of the demand therefor (i) all reasonably
incurred and invoiced out-of-pocket expenses of the Administrative Agent and the
Arrangers, including, without limitation, charges related to the Platform and
out-of-pocket fees and disbursements of a single counsel for the Administrative
Agent and the Arrangers taken as a whole, in connection with the preparation and
administration of this Agreement, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder and (ii) if an
Event of Default occurs, all reasonable and invoiced out-of-pocket expenses
incurred by the Administrative Agent and each Lender, which, in the case of
counsel shall be limited to the reasonable and invoiced out-of-pocket fees and
disbursements of a single counsel to the Administrative Agent and the Lenders,
taken as a whole, (and, if necessary, (A) one special counsel (without
duplication) acting in applicable multiple jurisdictions and (B) a single local
counsel in each relevant jurisdiction for the Administrative Agent and the
Lenders and, to the extent that an actual or reasonably perceived conflict of
interest exists, counsel to each affected group of Indemnitees subject to such
conflict), in connection with such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom.



 

63

(a)                The Borrower agrees to indemnify each Agent and each Lender,
and each Related Party of any of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
actions, judgments, suits, damages, and out-of-pocket costs and expenses of any
kind, including, without limitation the reasonable and invoiced fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto and regardless of whether
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Person) brought or threatened relating to or arising out of this
Agreement or any actual or proposed use of proceeds of Loans hereunder (all the
foregoing, collectively, the “indemnified liabilities”) and to reimburse each
Indemnitee within 10 Domestic Business Days of the demand for any reasonable and
invoiced out-of-pocket legal and other expenses incurred in connection with
investigating or defending any of the foregoing; provided that no Indemnitee
shall have the right to be indemnified hereunder for indemnified liabilities (i)
found by a final, non-appealable judgment of a court of competent jurisdiction
to have resulted from such Indemnitee’s or any Related Indemnified Person’s
gross negligence or willful misconduct, (ii) that arise from a material breach
of the obligations of such Indemnitee or any Related Indemnified Person under
this Agreement as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (iii) that result from any dispute solely among
Indemnitees that do not involve a material act or omission of the Borrower or
any of its Subsidiaries, other than claims against the Administrative Agent or
any Arranger in fulfilling its role as Administrative Agent or Arranger,
provided further, that in the case of fees and disbursements of counsel,
reimbursement by the Borrower shall be limited to the reasonable and invoiced
out-of-pocket fees and disbursements of a single counsel to the Indemnitees,
taken as a whole (and, if necessary, (A) one special counsel (without
duplication) acting in applicable multiple jurisdictions and (B) a single local
counsel in each relevant jurisdiction for the Indemnitees and, to the extent
that an actual or reasonably perceived conflict of interest exists, counsel for
each affected group of Indemnitees subject to such conflict). For purposes
hereof, a “Related Indemnified Person” of an Indemnitee means (1) any Affiliate
of such Indemnitee, (2) the respective partners, directors, officers, or
employees, agents, trustees, administrators, managers, advisors and
representatives of such Indemnitee or any of its Affiliates and (3) the
respective agents of such Indemnitee or any of its Affiliates, in the case of
this clause (3), acting at the instructions of such Indemnitee; provided that
each reference to an Affiliate in this sentence pertains to an Affiliate
involved in the negotiation, syndication or administration of this Agreement.

Section 9.4                      Sharing of Payments by Lenders; Right of
Set-Off.

(a)                Each Lender agrees that if it shall, by exercising any right
of set-off or counterclaim or otherwise, receive payment of a proportion of the
aggregate amount of principal and interest due with respect to any Loan payable
to it that is greater than the proportion received by any other Lender in
respect of the aggregate amount of principal and interest due with respect to
any Loan payable to such other Lender, the Lender receiving such proportionately
greater payment shall purchase such participations in the Loans payable to the
other Lenders, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Loans shall
be shared by the Lenders pro rata; provided that nothing in this Section 9.4
shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have against the Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of the Borrower other than its
indebtedness under the Loan Documents.



 

64

(b)               Upon the occurrence of an Event of Default and the
commencement of remedies described in Section 6.1, each Lender and each of its
Lender Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Lender Affiliate to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured; provided
that if any Defaulting Lender shall exercise any such right of set off, (i) all
amounts set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of set off.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application. The rights
of each Lender under this Section 9.4 are in addition to other rights and
remedies (including other rights of set-off) which such Lender may have.

Section 9.5                      Amendments and Waivers. Any provision of this
Agreement or any other Loan Document may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the Borrower and the
Required Lenders (and, if the rights or duties of the Administrative Agent are
affected thereby, by the Administrative Agent); provided that no such amendment
or waiver shall, (a) unless signed by each Lender directly affected thereby, (i)
extend or increase any Commitment of such Lender or subject such Lender to any
additional obligation, (ii) reduce the principal of, or rate of interest on, any
Loan or any fees hereunder due to such Lender or (iii) postpone the date fixed
for any payment of principal of, or interest on, any Loan or any fees hereunder
due to such Lender or (b) unless signed by all the Lenders, (i) change any
provision of this Section or the definition of “Required Lenders” or change the
percentage of the Lenders which shall be required for the Lenders to take any
action under this Section or any other provision of the Loan Documents or (ii)
change Section 9.4(a) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender; provided,
further, that no such amendment, waiver or consent shall amend, modify or
otherwise affect the rights or duties hereunder or under any other Loan Document
of (A) the Administrative Agent, unless in writing executed by the
Administrative Agent, and (B) the Swingline Lender, unless in writing executed
by such Swingline Lender, in each case in addition to the Borrower and the
Lenders required above.

Notwithstanding anything herein to the contrary, in connection with an amendment
of this Agreement that requires the consent of all the Lenders affected thereby
pursuant to the immediately preceding sentence (any such amendment, including
any amendment and restatement of this Agreement in its entirety, an “Amendment”)
with respect to which the Required Lenders have granted their consent but one or
more other Lenders have not consented (each such non-consenting Lender, a
“Non-Consenting Lender”), this Agreement may be amended in its entirety by an
agreement in writing entered into by the Borrower, all the Lenders (other than
any Non-Consenting Lenders) and the Administrative Agent; provided that (A) the
Commitment of each Non-Consenting Lender shall terminate upon the effectiveness
of such Amendment by the terms thereof and (B) at the time of such
effectiveness, each Non-Consenting Lender shall receive, subject to Section 8.6
and Section 8.7, payment in full of the principal of, and interest accrued on,
each Loan made by it and all fees owing to it or accrued for its account under
this Agreement, including any amounts due pursuant to Section 2.14.

Notwithstanding anything herein to the contrary, the Administrative Agent may
amend or modify this Agreement without the consent of any Lender or the Required
Lenders (but with the consent of the Borrower) to correct an obvious error or
any error or omission of a technical nature.



 

65

Section 9.6                      Successors and Assigns.

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement (and any attempted assignment or transfer shall
be null and void) except as contemplated by Section 5.9 or with the prior
written consent of all Lenders.

(b)               Any Lender other than any Conduit Lender may at any time grant
to one or more banks or other entities (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person, or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each a “Participant”) participating interests in
any or all of its Commitments or Loans. In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Borrower and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clauses (a)(i), (ii) or (iii)
of Section 9.5 without the consent of the Participant. The Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Section 2.7 and, subject to the provisions of
this Section 9.6, Article 8 with respect to its participating interest to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.6(c). Each Lender that sells a participation, acting
solely for such purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amount (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, the Borrower and the
Administrative Agent shall treat each Person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.



 

66

(c)                Any Lender other than any Conduit Lender may at any time
assign to any Lender or Lender Affiliate or any bank or other entity (other than
a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural Person, or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each an “Assignee”) all or
a portion of its rights and obligations under this Agreement, and such Assignee
shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit B hereto executed by
such Assignee and such transferor Lender; provided that after giving effect to
such assignment to an Assignee (other than any Lender or any Lender Affiliate),
(x) the Commitment (or, if the Commitments shall have terminated, the aggregate
principal amount of the Loans) of the assignor Lender (together with its Lender
Affiliates) shall be either zero or $10,000,000 or more, unless otherwise agreed
by the Borrower and the Administrative Agent and (y) the Commitment (or, if the
Commitments shall have terminated, the aggregate principal amount of the Loans)
of the Assignee (together with its Affiliates) shall be $10,000,000 or more,
unless otherwise agreed by the Borrower and the Administrative Agent. For
purposes of the proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any. Each such assignment shall be made with (and subject to) the
subscribed consent of the Borrower, the Administrative Agent and the Swingline
Lender (which shall not, in any case, be unreasonably withheld, delayed or
conditioned); provided that if an Assignee is a Lender Affiliate or is a Lender
immediately prior to such assignment, no such consent shall be required, or if
at the time an Event of Default under Section 6.1(a), Section 6.1(g) or Section
6.1(h) shall have occurred and be continuing, no such consent of the Borrower
shall be required; provided further that the Borrower shall be deemed to have
consented to any such assignment unless the Borrower shall object thereto by
written notice to the Administrative Agent within 10 Domestic Business Days
after having received notice thereof. Upon execution and delivery of such
instrument, recording of such instrument as provided in Section 2.16(a),
obtainment of the foregoing required consents (if any) and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
a Lender party to this Agreement and shall have all the rights and obligations
of a Lender with a Commitment (or, if the Commitments shall have terminated,
Loans in an aggregate principal amount) as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Borrower and the Administrative Agent
certification as to exemption from deduction or withholding of any United States
Federal income Taxes in accordance with Section 8.4. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Lender
hereunder without the consent of the Borrower or the Administrative Agent any or
all of the Loans it may have funded hereunder and pursuant to its designation
agreement and without regard to the limitations set forth in the first sentence
of this Section 9.6(c).



 

67

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, including any
pledge or assignment to secure obligations to a Federal Reserve Bank. No such
assignment shall release the transferor Lender from its obligations hereunder.

(e)                No Participant shall be entitled to receive any greater
payment under Sections 8.3 or 8.4, (and the Borrower shall not incur any greater
liability for Taxes pursuant to Section 8.4), with respect to any Participation
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Participant agrees to be subject to the provisions of Section 8.2 as if it
were an Assignee. No Participant shall be entitled to the benefits of Section
8.4 unless such Participant complies with Section 8.4(f) as if it were a Lender
(it being understood that the documentation required under Section 8.4(f) shall
be delivered to the Participating Lender).

(f)                Each of the Borrower, each Lender and the Administrative
Agent hereby confirms that it will not institute against a Conduit Lender or
join any other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

Section 9.7                      Governing Law; Submission to Jurisdiction,
WAIVER OF JURY TRIAL. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including General Obligations
Laws 5-1401 and 5-1402. Each of the parties hereto hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York County
for purposes of all legal proceedings arising out of, or relating to, this
Agreement or the transactions contemplated hereby. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. To the fullest extent
permitted by applicable law, each party hereto shall not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof; provided that the foregoing shall not limit the
indemnification provisions set forth in Section 9.3.



 

68

Section 9.8                      Counterparts; Integration; Effectiveness.

(a)                This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signature
thereto and hereto were upon the same instrument. The Loan Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

(b)               This Agreement shall become effective on the date that the
Administrative Agent shall have received counterparts hereof signed by each of
the parties hereto. Delivery of an executed signature page of this Agreement by
electronic communication (in .pdf form) or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. The
effectiveness of this Agreement and any such signatures shall, subject to
applicable law, have the same force and effect as the manually executed
originals and shall be binding on each of the parties hereto.

(c)                The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption Agreement shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 9.9                      Confidentiality. The Administrative Agent and
each Lender agrees to keep any information delivered or made available by the
Borrower pursuant to the Loan Documents confidential from anyone other than
Persons employed or retained by such Lender and its Lender Affiliates who are
engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby and are informed of the confidential nature of such
information and instructed to keep such information confidential; provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing such information (a) to any other Lender or to the Administrative
Agent, (b) to any Related Party involved in the negotiation, syndication or
administration of this Agreement, including accountants, legal counsel and other
advisors, of the Administrative Agent or such Lender (it being understood that
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (c) upon the order of any court or administrative agency (in
which case the Administrative Agent or such Lender agrees, as applicable, to the
extent practicable and not prohibited by applicable law, to inform the Borrower
promptly thereof prior to disclosure), (d) to the extent required or requested
by, or required to be disclosed to, any regulatory or similar authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case the Administrative Agent or such Lender
agrees, as applicable, to use its commercially reasonable efforts to the extent
practicable and not prohibited by applicable law, to inform the Borrower
promptly thereof, (e) on a confidential basis to any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facility contemplated
hereby, (f) relating to deal terms customarily reported to Thomson Reuters,
other bank market data collectors and similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of the Loan Documents, subject to prior
notice and any disclosure restrictions reasonably requested by the Borrower, (g)
which had been publicly disclosed other than as a result of a disclosure by the
Administrative Agent or any Lender or any of their respective Related Parties
prohibited by this Agreement, (h) for purposes of establishing a “due diligence”
defense, (i) to the extent necessary in connection with the exercise of any
remedy hereunder, (j) subject to the provisions of this Section 9.9 or
provisions substantially similar to those contained in this Section 9.9, to any
actual or proposed Participant or Assignee, any direct or indirect contractual
counterparties (or the professional advisors thereto) to any swap or derivative
transaction relating to the Borrower and its obligations or to any credit
insurance provider relating to the Borrower and its obligations, in each case,
so long as each such Person is informed of the confidential nature of such
information and instructed to keep such information confidential and (k) with
the consent of the Borrower.



 

69

Section 9.10                  Termination. This Agreement shall terminate upon
the termination of all Commitments and repayment in full of the aggregate
outstanding principal amount of the Loans, accrued interest thereon, and all
fees and expenses and other amounts due and payable at such time; provided that
the provisions of Sections 7.6, 8.3, 8.4 and 9.3 shall survive such termination.

Section 9.11                  Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it, in good faith, is
not relying upon any “margin stock” (as defined in the Margin Regulations) as
collateral in the extension or maintenance of the credit provided for in this
Agreement.

Section 9.12                  Representations of Lenders.

(a)                Each of the Lenders represents and warrants to the Borrower
that it is a corporation or association duly incorporated or organized and
validly existing under the laws of its jurisdiction of incorporation or
organization, as the case may be.

(b)               Each of the Lenders represents and warrants to the Borrower
that this Agreement constitutes a valid and binding agreement of it enforceable
against it in accordance with the terms hereof subject to (i) applicable
receivership, insolvency, reorganization, moratorium and other laws affecting
the rights of creditors of banks or other institutions generally from time to
time in effect and (ii) equitable principles of general applicability.

Section 9.13                  USA PATRIOT Act. Each Lender that is subject to
Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Act”), hereby notifies the Borrower that, pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name,
address and tax identification number of the Borrower and other information
regarding the Borrower reasonably necessary to allow such Lender to identify the
Borrower in accordance with the Act.



 

70

Section 9.14                  No Fiduciary Duty. Each Agent, each Arranger, each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lender Parties”), may have economic interests that conflict
with those of the Borrower, its stockholders or its Affiliates. The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Party, on the one hand, and the Borrower, its stockholders or
its Affiliates, on the other. The Borrower acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Party has assumed an advisory or fiduciary responsibility
in favor of the Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender Party has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of the Borrower, its management, stockholders, creditors or any other
Person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

Section 9.15                  Acknowledgement and Consent to Bail-In of Affected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

(i)                 a reduction in full or in part or cancellation of any such
liability;

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or



 

71

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of the applicable
Resolution Authority.

Section 9.16                  Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

Section 9.17                  Titles and Captions. Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

Section 9.18                  Acknowledgement Regarding Any Supported QFCs. To
the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Hedge Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the FDIC under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.



 

72

(b)               As used in this Section 9.18, the following terms have the
following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages to follow]

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



  NORFOLK SOUTHERN CORPORATION             By: /s/ Clyde H. Allison, Jr     
Name:   Clyde H. Allison, Jr.      Title: Vice President and Treasurer         
            Taxpayer ID:   52-1188014   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 





 

 

 

  WELLS FARGO BANK, N.A., as
Administrative Agent, Swingline Lender, and as a Lender              By: /s/
Kevin Valenta      Name:   Kevin Valenta      Title: Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  CITIBANK, N.A., as
Syndication Agent and as a Lender              By: /s/ Richard Rivera     
Name:   Richard Rivera      Title: Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]

 



 

 

 

  BANK OF AMERICA, N.A., as
Syndication Agent and as a Lender              By: /s/ Adrian Plummer     
Name:   Adrian Plummer      Title: Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  GOLDMAN SACHS BANK USA, as a Lender              By: /s/ Ryan Durkin     
Name:   Ryan Durkin      Title: Authorized Signatory   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  Morgan Stanley BANK, N.A., as a Lender              By: /s/ Alysha Salinger   
  Name:   Alysha Salinger      Title: Authorized Signatory   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  U.S. Bank National Association, as a Lender              By: /s/ Eric M. Herm
      Name:   Eric M. Herm      Title: Assistant Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  Capital One, National Association, as a Lender              By: /s/ Thomas
Lawler      Name:   Thomas Lawler      Title: Director   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  Fifth Third Bank, National Association, as a Lender              By: /s/ J.
David Izard      Name:   J. David Izard      Title: Senior Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  MUFG Bank, Ltd., as a Lender              By: /s/ Mark Maloney      Name:  
Mark Maloney      Title: Authorized Signatory   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  The Northern Trust Company, as a Lender              By: /s/ Joshua Metcalf   
  Name:   Joshua Metcalf      Title: VP   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  PNC Bank, National Association, as a Lender              By: /s/ Stephanie
Lalos      Name:   Stephanie Lalos      Title: Assistant Vice President   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

 

 

  Sumitomo Mitsui Banking Corporation, as a Lender              By: /s/ Michael
Maguire      Name:   Michael Maguire      Title: Managing Director   

 

 



[Norfolk Southern Credit Agreement Signature Page]



 



 

Schedule 1

 

COMMITMENT SCHEDULE

LENDERS    COMMITMENTS            Wells Fargo Bank, N.A.  $105,000,000.00 
Citibank, N.A.  $105,000,000.00  Bank of America, N.A.  $105,000,000.00  Goldman
Sachs Bank USA  $71,666,666.67  Morgan Stanley Bank, N.A.  $71,666,666.67  U.S.
Bank National Association  $71,666,666.66  Capital One, National Association 
$45,000,000.00  Fifth Third Bank, National Association  $45,000,000.00  MUFG
Bank, Ltd.  $45,000,000.00  The Northern Trust Company  $45,000,000.00  PNC
Bank, National Association  $45,000,000.00  Sumitomo Mitsui Banking Corporation 
$45,000,000.00  TOTAL  $800,000,000.00 

 



 

Schedule 2

 

PRICING GRID

 

Status Level I Level II Level III Level IV Level V Level VI Facility Fee 0.070 %
0.090 % 0.10 % 0.125 % 0.15 % 0.225 %

Applicable Margin for Euro-Dollar Loans

 

0.805 % 0.91 % 1.025 % 1.125 % 1.225 % 1.40 %

Applicable Margin for Base Rate Loans

 

0 % 0 % 0.025 % 0.125 % 0.225 % 0.40 %

 

For purposes of this Grid, the following terms have the following meanings,
subject to the final paragraph of this Grid:

“Level I Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated A/A2 or higher.

“Level II Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated A-/A3.

“Level III Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB+/Baa1.

“Level IV Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB/Baa2.

“Level V Status” exists at any date if, at such date, the Borrower’s senior
unsecured long-term debt is rated BBB-/Baa3.

“Level VI Status” exists at any date if, at such date, no other Status exists.

“Moody’s” means Moody’s Investors Service, Inc.

“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc.

“Status” refers to the determination of which of Level I Status, Level II
Status, Level III Status, Level IV Status, Level V Status or Level VI Status
exists at any date.

The credit ratings to be utilized for purposes of this Grid are those assigned
to the senior unsecured long-term debt securities of the Borrower without
third-party credit enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded. In the event of split ratings
from Moody’s and S&P, (i) if the ratings are one full rating category apart,
Status shall be determined by the higher of the two ratings (unless the lower of
such two ratings is BB+(Ba1) or lower, in which case Status shall be determined
by the lower of such two ratings) and (ii) if the ratings are more than one full
rating category apart, Status shall be determined based on the rating at the
midpoint between the two ratings; provided that if there is no rating at the
midpoint between the two ratings, the higher of the two intermediate ratings
(unless the lower of such two ratings is BB+(Ba1) or lower, in which case Status
shall be determined by the lower of such two ratings) shall apply (e.g.,
BBB+/Baa2 results in Level III Status, BBB+/Baa3 and BBB/Baa3 both result in
Level IV Status and BBB+/Ba1 results in Level V Status).



 

 

EXHIBIT A-1

FORM OF Revolving NOTE

$__________________ Charlotte, North Carolina

[___________], 2020

For value received, NORFOLK SOUTHERN CORPORATION, a Virginia corporation (the
“Borrower”), hereby unconditionally promises to pay ______________ (the
“Lender”) or its registered assigns, for the account of its Applicable Lending
Office, the principal amount of the lesser of (a) ___________________ ($______)
and (b) the aggregate unpaid principal amount of each Revolving Credit Loan made
by the Lender to the Borrower pursuant to the Credit Agreement referred to below
on the maturity date provided for in the Credit Agreement. The Borrower promises
to pay interest on the unpaid principal amount of each such Loan on the dates
and at the rate or rates provided for in the Credit Agreement. All such payments
of principal and interest shall be made in lawful money of the United States in
immediately available funds at the office of Wells Fargo Bank, N.A., 1525 West
W.T. Harris Blvd. 1B1, Charlotte, NC 28262.

All Revolving Credit Loans made by the Lender, the respective Types thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof, which recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure of the Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
March 27, 2020 among the Borrower, the lenders from time to time party thereto
and Wells Fargo Bank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the optional prepayment hereof and the
acceleration of the maturity hereof.

The assignment of this note and any rights with respect thereto is subject to
the provisions of the Credit Agreement including the provisions governing the
Register and the Participant Register and the other provisions of Section 9.6 of
the Credit Agreement.

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature page to follow]

 



 

2

 

  NORFOLK SOUTHERN CORPORATION                     By:          Name:       
Title:   

 



 

 

 

LOANS AND PAYMENTS OF PRINCIPAL

Date Class of Loan Type of Loan Amount of Loan Amount of Principal Repaid
Notation Made By                                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                       

 





 

2

EXHIBIT A-2

FORM OF SWINGLINE NOTE

 



$__________________  Charlotte, North Carolina 

[___________], 2020

For value received, NORFOLK SOUTHERN CORPORATION, a Virginia corporation (the
“Borrower”), hereby unconditionally promises to pay ______________ (the
“Lender”) or its registered assigns, for the account of its Applicable Lending
Office, the principal amount of the lesser of (a) ___________________ ($______)
and (b) the aggregate unpaid principal amount of all Swingline Loans made by the
Lender to the Borrower pursuant to the Credit Agreement referred to below on the
maturity date for Swingline Loans provided for in the Credit Agreement. The
Borrower promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in immediately available funds at the office of Wells Fargo Bank,
N.A., 1525 West W.T. Harris Blvd. 1B1, Charlotte, NC 28262.

All Swingline Loans made by the Lender, the respective Types thereof and all
repayments of the principal thereof shall be recorded by the Lender and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof, which recordation shall constitute prima facie evidence of the
accuracy of the information so recorded; provided that the failure of the Lender
to make any such recordation or endorsement shall not affect the obligations of
the Borrower hereunder or under the Credit Agreement.

This note is one of the Notes referred to in the Credit Agreement dated as of
March 27, 2020 among the Borrower, the lenders from time to time party thereto
and Wells Fargo Bank, N.A., as Administrative Agent (as the same may be amended
from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the optional prepayment hereof and the
acceleration of the maturity hereof.

The assignment of this note and any rights with respect thereto is subject to
the provisions of the Credit Agreement including the provisions governing the
Register and the Participant Register and the other provisions of Section 9.6 of
the Credit Agreement.

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature page to follow]

 



 

3

 

  NORFOLK SOUTHERN CORPORATION                     By:          Name:       
Title:   

 



 

 

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

1. Assignor:                                                           2.
Assignee:

                                                         

[and is a Lender Affiliate of] [identify Lender][1]

3. Borrower(s): Norfolk Southern Corporation 4. Administrative Agent: Wells
Fargo Bank, N.A., as administrative agent under the Credit Agreement 5. Credit
Agreement: The Credit Agreement dated as of March 27, 2020 among Norfolk
Southern Corporation, the Lenders parties thereto, Wells Fargo Bank, N.A., as
Administrative Agent, Citibank, N.A. and Bank of America, N.A., as Syndication
Agents, and the other agents parties thereto

 



 

[1] Select as applicable.



 

2

6.       Assigned Interest:

Commitment Assigned Aggregate Amount of
Commitment/ Loans for
all Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans[2]   $ $ %   $ $ %   $ $ %

 

Effective Date: _______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

                                                                         

NAME OF ASSIGNOR

By:                                                                   

Title:

ASSIGNEE

                                                                         

NAME OF ASSIGNEE

By:                                                                  

Title:

 

 

[2] Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.



 

3

[Consented to and][3] Accepted:

Wells Fargo Bank, N.A., as

Administrative Agent

By                                                                          

Title:

[Consented to:][4]

Norfolk Southern Corporation

By                                                                          

Title:

 

 

[3] To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

[4] To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.       Representations and Warranties.

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.1 thereof, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender and (v) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



 

 

EXHIBIT C

Form of Closing Certificate

NORFOLK SOUTHERN CORPORATION

Closing Certificate

March 27, 2020

Reference is hereby made to that certain Credit Agreement, dated as of the date
hereof (the “Credit Agreement”), among Norfolk Southern Corporation (the
“Company”), as borrower, the several banks and other financial institutions or
entities from time to time parties thereto and Wells Fargo Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Terms used
herein but not defined herein have the meanings ascribed to them in the Credit
Agreement.

Pursuant to Section 3.1(g) of the Credit Agreement, the undersigned, being the
Vice President and Treasurer of the Company, hereby certifies, in his capacity
as an officer of the Company and not individually, that:

The representations and warranties of the Company contained in each Loan
Document to which it is a party or which are contained in any certificate,
document or financial or other statement furnished pursuant to or in connection
therewith are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date.

1.       No Default has occurred and is continuing as of the date hereof or
after giving effect to the Loans being made on the date hereof and the use of
the proceeds thereof.

2.       There are no liquidation or dissolution proceedings pending or to our
knowledge threatened against the Company nor has any other event occurred
affecting or threatening the corporate existence of the Company.

3.       Attached hereto as Exhibit A is a true, correct and complete copy of
the Articles of Incorporation of the Company, together with any and all
amendments thereto, certified by the Secretary of State of the Commonwealth of
Virginia, which Articles of Incorporation have not been revoked, modified or
restated and are in full force and effect as of the date hereof.

4.       Attached hereto as Exhibit B is a true, correct and complete copy of
the Bylaws of the Company, and all amendments thereto, the same being in full
force and effect in the attached form as of the date hereof.

5.       Attached hereto as Exhibit C is a true, correct and complete copy of
the resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of the Credit Agreement and other documents
and instruments contemplated thereby and the obligations contemplated to be
performed thereunder, none of which resolutions have been amended or repealed in
any respect as of the date hereof, and all of which resolutions are in full
force and effect as of the date hereof and are the only corporate proceedings of
the Company now in full force and effect relating to or affecting the matters
referred to therein.



 

2

6.       Attached hereto as Exhibit D is a complete and correct copy of a
certificate of good standing of the Company as issued by the Secretary of State
of the Commonwealth of Virginia, dated as of [Date], 2020.

7.       The persons whose names appear on Exhibit E hereto are duly elected and
qualified officers of the Company holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each of such officers
are duly authorized to execute and deliver, on behalf of the Company, the Credit
Agreement, the Loan Documents and any certificate or other document to be
delivered by the Company pursuant to the Credit Agreement and the other
transactions contemplated thereby.

[Signature page to follow]



 

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate in his
capacity as an officer of the Company and not individually, effective as of the
date first above written.

By:                                                         

Name: Clyde H. Allison, Jr.

Title: Vice President and Treasurer

 

The undersigned, being the duly elected and qualified Corporate Secretary of the
Company, hereby certifies that Clyde H. Allison, Jr. is the duly elected and
qualified Vice President and Treasurer of the Company and that the foregoing
signature appearing above his name is his true and genuine signature.

 

By:                                                         

Name: Denise W. Hutson

Title: Corporate Secretary

 



 

 

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 27, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., as Administrative Agent and each lender from time to time party thereto.

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business as described in Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower as described in Sections 871(h)(3)(B) and
881(c)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate (and IRS Form W-8BEN-E or W-8BEN) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                   

Name:

Title:

Date: ______________ __, 20[   ]

 



 

 

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 27, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank extending credit pursuant to a loan agreement entered into in
the ordinary course of its trade or business as described in Section
881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of the
Borrower as described in Sections 871(h)(3)(B) or 881(c)(3)(B) of the Code, and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate (and IRS Form W-8BEN-E or W-8BEN) in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                   

Name:

Title:

Date: ______________ __, 20[  ]

 



 

 

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 27, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business as described in Section 881(c)(3)(A) of the Code, (iv) none of its
direct or indirect partners/members is a ten percent shareholder of the Borrower
as described in Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate (and
applicable forms from each of its partners/members that is claiming the
portfolio interest exemption) in either the calendar year in which each payment
is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                   

Name:

Title:

Date: ______________ __, 20[  ]



 

 

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 27, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norfolk Southern Corporation, as Borrower, Wells Fargo Bank,
N.A., and each lender from time to time party thereto.

Pursuant to the provisions of Section 8.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business as
described in Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower as
described in Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate (and applicable forms
from each of its partners/members that is claiming the portfolio interest
exemption) in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                   

Name:

Title:

Date: ______________ __, 20[  ]



 

